Case 18-12012-LSS   Doc 399   Filed 11/20/18   Page 1 of 34
    Case 18-12012-LSS   Doc 399   Filed 11/20/18   Page 2 of 34



.




                        EXHIBIT 1
                                             Case 18-12012-LSS                    Doc 399   Filed 11/20/18             Page 3 of 34
                                                                              Open Road Films, LLC, et al.
                                                                                   Federal Express
                                                                                    Exhibit Pages
Page # : 1 of 28                                                                                                                                    11/17/2018 12:57:05 AM
000475P001-1400A-058                        003655P001-1400A-058                            002232P001-1400A-058                      003806P001-1400A-058
42 WEST LLC                                 42 WEST LLC                                     5 ALARM MUSIC                             615 MUSIC LIBRARY LLC
FINANCE DEPT                                600 THIRD AVE 23RD FLR                          3500 W OLIVE AVE STE 810                  1030 16TH AVE SOUTH
600 THIRD AVE 23RD FLR                      NEW YORK NY 10016                               BURBANK CA 91505                          NASHVILLE TN 37212
NEW YORK NY 10016




002147P001-1400A-058                        003729P001-1400A-058                            003730P001-1400A-058                      003731P001-1400A-058
999 HOLDINGS LLC                            A AND E TELEVISION NETWORKS LLC                 A AND E TELEVISION NETWORKS LLC AND       A AND E TELEVISION NETWORKS LLC AND VVS FILMS
9378 WILSHIRE BLVD STE 210                  2049 CENTURY PK EAST #1000                      ELEVATION PICTURES CORP                   2049 CENTURY PK EAST #1000
BEVERLY HILLS CA 90212                      LOS ANGELES CA 90067                            2049 CENTURY PK EAST #1000                LOS ANGELES CA 90067
                                                                                            LOS ANGELES CA 90067




003859P001-1400A-058                        003793P001-1400A-058                            002060P001-1400A-058                      003666P001-1400A-058
A MILES MOSLEY                              ADAM F LASUS                                    ADR SVC INC                               ADWEEK LLC
TAMING BEAR PUBLISHING                      4524 ETHEL AVE                                  1900 AVENUE OF THE STARS STE 200          825 8TH AVE
17 TOPSAIL ST #2                            STUDIO CITY CA 91604                            LOS ANGELES CA 90067                      29TH FL
MARINA DEL REY CA 90292                                                                                                               NEW YORK NY 10019




004040P001-1400A-058                        000111P001-1400S-058                            003660P002-1400A-058                      003690P001-1400A-058
AGREEMENT                                   AKIN GUMP STRAUSS HAUER & FELD LLP              ALAMO DRAFTHOUSE CINEMA LLC               ALEX CRAMER WRITING SVC INC
                                            DAVID F. STABER, ESQ.                           612A E 6TH ST
                                            1700 PACIFIC AVE. STE 4100                      AUSTIN TX 78701
                                            DALLAS TX 75201-4624




003875P001-1400A-058                        003687P002-1400A-058                            002165P004-1400A-058                      003596P001-1400A-058
ALEX PITSCHKA / MONTAGE MUSIC               ALEXA PLATT                                     ALIBI MUSIC LP                            ALL I SEE PARTNERS 2015 LP
20485 ROCA CHICA DR                         682 MUSKINGUM AVE                               70 E BROAD ST                             9200 SUNSET BLVD
MALIBU CA 90265                             PACIFIC PALISADES CA 90272                      BETHLEHEM PA 18018-5916                   STE 1200
                                                                                                                                      WEST HOLLYWOOD CA 90069




002948P001-1400A-058                        002947P001-1400A-058                            003645P001-1400A-058                      000682P001-1400A-058
ALL I SEE PARTNERS 2015 LP                  ALLIANCE OF CANADIAN CINEMA TELEVISION AND      ALLIED INTEGRATED MARKETING               ALLOY TRACKS
LICHTER GROSMAN NICHOLS ADLER AND FELDMAN   RADIO ARTISTS                                   6908 HOLLYWOOD BLVD                       5650 CAMELLIA AVE
LINDA LICHTER                               300 - 380 WEST 2ND AVE                          HOLLYWOOD CA 90028                        NORTH HOLLYWOOD CA 91601
9200 SUNSET BLVD                            VANCOUVER BC V5Y 1C8
STE 1200                                    CANADA
WEST HOLLYWOOD CA 90069


002556P001-1400A-058                        003766P001-1400A-058                            000439P001-1400A-058                      003601P001-1400A-058
ALLYSON SPIEGELMAN MANAGEMENT               ALMO MUSIC CORP ON BEHALF OF ITSELF             AMAZON CONTENT SVC LLC                    AMAZON CONTENT SVC LLC
6253 HOLLYWOOD BLVD #1203                   AND PRODUCER PIZZA PUBLISHING                   AMAZON STUDIOS                            1620 26TH ST STE 4000N
LOS ANGELES CA 90028                        2100 COLORADO AVE                               1620 26TH ST STE 4000N                    SANTA MONICA CA 90404
                                            SANTA MONICA CA 90404                           SANTA MONICA CA 90404
                                         Case 18-12012-LSS                 Doc 399   Filed 11/20/18            Page 4 of 34
                                                                       Open Road Films, LLC, et al.
                                                                            Federal Express
                                                                             Exhibit Pages
Page # : 2 of 28                                                                                                                              11/17/2018 12:57:05 AM
003911P001-1400A-058                    002949P001-1400A-058                         002950P001-1400A-058                        003732P001-1400A-058
AMAZON CONTENT SVC LLC                  AMAZON DIGITAL SVC LLC                       AMAZON DIGITAL SVC LLC                      AMAZON DIGITAL SVC LLC
1620 26H ST                             RYAN PIROZZI                                 BRAD BEALE                                  410 TERRY AVE NORTH
STE 4000N                               VP                                           VP                                          SEATTLE WA 98109-5210
SANTA MONICA CA 90404                   410 TERRY AVE NORTH                          410 TERRY AVE NORTH
                                        SEATTLE WA 98109-5210                        SEATTLE WA 98109-5210



003646P001-1400A-058                    002433P001-1400A-058                         004000P001-1400A-058                        004039P001-1400A-058
AMC THEATRES                            AMERICAN FEDERATION OF MUSICIANS             AMERICAN FEDERATION OF MUSICIANS            AMERICAN MULTI CINEMA INC
11500 ASH ST                            817 VINE ST                                  AND FILM MUSICIANS SECONDARY MARKETS FUND
LEAWOOD KS 66211                        HOLLYWOOD CA 90038                           817 VINE ST
                                                                                     HOLLYWOOD CA 90038




003795P001-1400A-058                    002359P001-1400A-058                         000499P001-1400A-058                        000730P001-1400A-058
AMERITZ MUSIC LTD                       AMPHIBIOUS ZOO ENTERTAINMENT GROUP LLC       ANDREW THOMAS PR INC                        ANDREWS INTERNATIONAL LLC
WILDERSPOOL PARK GREENHALLS AVE         12350 S 900 E STE 101                        8581 SANTA MONICA BLVD #583                 200 MANSELL CT STE 500
WARRINGTON, CHESHIRE WA4 6HL            DRAPER UT 84020                              WEST HOLLYWOOD CA 90069                     ROSWELL GA 30076
UNITED KINGDOM




002610P001-1400A-058                    002533P001-1400A-058                         002568P001-1400A-058                        003799P001-1400A-058
ANGELIKA SCHUBERT DBA CELESTINE         ANGRY MOB MUSIC LLC                          ANTI-HERO                                   ANTIC INC
7250 MELROSE AVE STE 6                  11601 WILSHIRE BLVD STE 2490                 3712 WESTWOOD BLVD 210                      842 N FAIRFAX AVE 2ND FL
LOS ANGELES CA 90046                    LOS ANGELES CA 90025                         LOS ANGELES CA 90034                        LOS ANGELES CA 90046




003815P001-1400A-058                    003733P001-1400A-058                         003643P001-1400A-058                        000793P001-1400A-058
ANTIC INC DBA POSTHASTE MUSIC LIBRARY   APPLE INC                                    ARBELA TECHNOLOGIES CORP                    ART DEPT LA INC
842 N FAIRFAX AVE 2ND FL                ONE INFINITE LOOP                            7700 IRVINE CTR DR STE 950                  2900 COLORADO AVE
LOS ANGELES CA 90046                    CUPERTINO CA 95014                           IRVINE CA 92618                             SANTA MONICA CA 90404




001878P001-1400A-058                    000105P002-1400S-058                         003642P001-1400A-058                        002388P001-1400A-058
ARTFX MUSIC DESIGN                      ASHBY & GEDDES, P.A.                         ASSOCIATED PRODUCTION MUSIC LLC             ATLAS CINEMAS GREAT LAKES
6616 MATILIJA AV                        WILLIAM P BOWDEN, ESQ                        6255 SUNSET BOULEDVARD STE 820              22624 LAKESHORE BLVD
VAN NUYS CA 91405                       500 DELAWARE AVE                             HOLLYWOOD CA 90028                          EUCLID OH 44123
                                        8TH FLOOR
                                        WILMINGTON DE 19801-1150



002429P002-1400A-058                    003639P001-1400A-058                         003864P001-1400A-058                        002734P001-1400A-058
AUDIO BREWERY LLC                       AUDIO BREWERY LLC                            AUDIO NETWORK US INC                        AUDIO PRECISION DESIGN LLC
MICHAEL MASTRANGELO                     407 11TH ST                                  48 WEST 25TH ST 10TH FL                     14108 TAHITI WAY 631
407 11TH ST                             HERMOSA BEACH CA 90254                       NEW YORK NY 10010                           MARINA DEL REY CA 90292
HERMOSA BEACH CA 90254
                                   Case 18-12012-LSS                    Doc 399   Filed 11/20/18          Page 5 of 34
                                                                   Open Road Films, LLC, et al.
                                                                        Federal Express
                                                                         Exhibit Pages
Page # : 3 of 28                                                                                                                      11/17/2018 12:57:05 AM
003636P001-1400A-058              003854P001-1400A-058                            002115P001-1400A-058                   000153P001-1400S-058
AUDIOMACHINE                      AUDIOSOCKET OBO LEOPONA INC                     AUDIOWITHIN LLC                        AUSTRIA SHRUM LLC
15760 VENTURA BLVD                LEOPONA SUB A AND                               30110 DIANA CT                         MATTHEW P AUSTRIA
STE 1020                          MARK PETRIE MUSIC PUBLISHING                    AGOURA HILLS CA 91301                  1201 N ORANGE ST STE 502
ENCINO CA 91436                   9100 WILSHIRE BLVD STE 100W                                                            WILMINGTON DE 19801
                                  BEVERLY HILLS CA 90212



003672P001-1400A-058              003865P001-1400A-058                            000440P001-1400A-058                   000152P001-1400S-058
AVALON TRANSPORTATION LLC         AVALON ZERO SARL                                AWESOMENESS DISTRIBUTION LLC           BALLARD SPAHR LLP
1000 CORPORATE POINTE 150         3 ZI ZARE ILOT OUEST                            11821 MISSISSIPPI AVE                  MATTHEW G SUMMERS;LAUREL D ROGLEN
CULVER CITY CA 90230              L-4384 EHLERANGE,                               LOS ANGELES CA 90025                   919 N MARKET ST 11TH FLOOR
                                  LUXEMBOURG                                                                             WILMINGTON DE 19801-3034




000017P001-1400S-058              000059P002-1400S-058                            003627P001-1400A-058                   003803P001-1400A-058
BANK OF AMERICA AS ADMIN. AGENT   BANK OF AMERICA, N.A.                           BANK ROBBER MUSIC LLC                  BANK ROBBER MUSIC LLC OBO DRAG CITY RECORDS
333 S HOPE ST                     TIFFANY SHIN/AGENCY MANAGEMENT                  40 EXCHANGE PL                         40 EXCHANGE PL
13TH FL                           HOUGHTON BANK. CTR MC WA3-132-01-01             STE 1900                               STE 1900
LOS ANGELES CA 90071              10623 NE 68TH STREET                            NEW YORK NY 10005                      NEW YORK NY 10005
                                  KIRKLAND WA 98033



000129P001-1400S-058              000130P001-1400S-058                            003183P001-1400A-058                   003718P001-1400A-058
BARNES & THORNBURG LLP            BARNES & THORNBURG LLP                          BATRAX ENTERTAINMENT BV                BATRAX ENTERTAINMENT BV
DAVID M POWLEN;KEVIN G COLLINS    PAUL LAURIN;JONATHAN WIGHT                      SAID BOUDARGA                          STATIONSWEG 32
1000 N WEST ST STE 1500           2029 CENTURY PARK E STE 300                     STATIONSWEG 32                         LEIDEN 2312 AV
WILMINGTON DE 19801               LOS ANGELES CA 90067                            2312 AV LEIDEN                         THE NETHERLANDS
                                                                                  THE NETHERLANDS



003606P001-1400A-058              003606S001-1400A-058                            003606S002-1400A-058                   003829P001-1400A-058
BBG HOME AGAIN LLC                BBG HOME AGAIN LLC                              BBG HOME AGAIN LLC                     BEFORE YOU EXIT LLC
9255 SUNSET BLVD                  BARNES AND THORNBURG LLP                        BARNES AND THORNBURG LLP               911 VENTURA AVE
STE 310                           DAVID M POWLEN;KEVIN G COLLINS                  PAUL LAURIN;JONATHAN WIGHT             ORLANDO FL 32804
LOS ANGELES CA 90069              1000 N WEST ST STE 1500                         2029 CENTURY PK EAST STE 300
                                  WILMINGTON DE 19801                             LOS ANGELES CA 90067



002485P002-1400A-058              000442P001-1400A-058                            002309P001-1400A-058                   002613P001-1400A-058
BEGGARS GROUP MEDIA LIMITED       BELIEVE FILM PARTNERS LLC                       BELIEVE FILM PARTNERS LLC              BEYER MUSIC GROUP INC
17-19 ALMA RD                     345 N MAPLE DR STE 105                          2151 S LEJEUNE RD 150                  2412 ZORADA DR
LONDON SW18 1AA                   BEVERLY HILLS CA 90210                          CORAL GABLES FL 33134                  LOS ANGELES CA 90046
UNITED KINGDOM




003809P001-1400A-058              003654P001-1400A-058                            002769P001-1400A-058                   002660P001-1400A-058
BIG CHOCOLATE LLC                 BIG PICTURE ENTERTAINMENT                       BIG VISUAL GROUP                       BLACKED OUT FICTION
850 LARCHWOOD WAY                 3524 HAYDEN AVE                                 5764 CROSSINGS BLVD                    1875 CENTURY PK EAST
MINDEN NV 89423                   CULVER CITY CA 90232                            NASHVILLE TN 37013                     STE 260
                                                                                                                         LOS ANGELES CA 90067
                                         Case 18-12012-LSS                  Doc 399          Filed 11/20/18            Page 6 of 34
                                                                       Open Road Films, LLC, et al.
                                                                            Federal Express
                                                                             Exhibit Pages
Page # : 4 of 28                                                                                                                                   11/17/2018 12:57:05 AM
000569P001-1400A-058                    003597P001-1400A-058                                 003649P001-1400A-058                     002497P002-1400A-058
BLEED FOR THIS LLC                      BLEED FOR THIS LLC                                   BLT COMMUNICATIONS                       BLT COMMUNICATIONS LLC
TREVANNA POST                           260 WEST 35TH ST 10TH FLR                            6430 SUNSET BLVD 8TH FL                  LAW OFFCS OF JEFFREY A SLOTT
260 WEST 35TH ST 10TH FLR               NEW YORK NY 10001                                    LOS ANGELES CA 90028                     JEFFREY A SLOTT
NEW YORK NY 10001                                                                                                                     15760 VENTURA BLVD STE 1600
                                                                                                                                      ENCINO CA 91436



002626P001-1400A-058                    003943P001-1400A-058                                 003631P001-1400A-058                     002561P001-1400A-058
BMG PRODUCTION MUSIC INC                BMG RIGHTS MANAGEMENT LLC                            BMG RIGHTS MANAGEMENT US LLC             BOLD FILMS PRODUCTIONS LLC
6100 WILSHIRE BLVD STE 1600             6100 WILSHIRE BLVD STE 1600                          1745 BROADWAY 19TH FL                    6464 SUNSET BLVD STE 800
LOS ANGELES CA 90048                    LOS ANGELES CA 90048                                 NEW YORK NY 10019                        LOS ANGELES CA 90028




003659P001-1400A-058                    003780P001-1400A-058                                 002375P001-1400A-058                     003678P001-1400A-058
BOND CREATIVE LLC                       BOOMERANG MUSIC LLC                                  BOUTIQUE PUBLICITY INC                   BOX OFFICE ANALYST LLC
1157 N HIGHLAND AVE                     514 SOUTH GAYLORD DR                                 16000 VENTURA BLVD STE 1102              801 W 47TH ST STE 400
LOS ANGELES CA 90038                    BURBANK CA 91505                                     ENCINO CA 91436                          KANSAS CITY MO 64112




002208P001-1400A-058                    000664P001-1400A-058                                 002614P001-1400A-058                     003734P001-1400A-058
BRAINERD ENTERTAINMENT LLC              BRANCHED CHAIN INC                                   BRAND X MUSIC LLC                        BRAVO MEDIA LLC
900 EAST 80TH ST                        340 MADISON AVE 19TH FL                              842 N FAIRFAX AVE 2FL                    145 WEST 28TH ST 2ND FL
BLOOMINGTON MN 55420                    NEW YORK NY 10173                                    LOS ANGELES CA 90046                     NEW YORK NY 10001




000917P001-1400A-058                    000918P001-1400A-058                                 000919P001-1400A-058                     000921P001-1400A-058
BRIDGE AND TUNNEL LLC                   BRIDGEPORT MUSIC INC                                 BRIGADE MARKETING LLC                    BRITISH BULLDOG LLC
7365 OAKWOOD AVE                        18500 W 10 MILE RD                                   116 W 23RD ST STE 500                    630 SOUTH PARISH PL
LOS ANGELES CA 90036                    SOUTHFIELD MI 48075                                  NEW YORK NY 10011                        BURBANK CA 91506




000142P001-1400S-058                    000160P001-1400S-058                                 000155P001-1400S-058                     003175P001-1400A-058
BUCHALTER, A PROFESSIONAL CORPORATION   BUCHALTER, A PROFESSIONAL CORPORATION                BUCHANAN INGERSOLL & ROONEY PC           BUDDHA JONES LLC
PAMELA K WEBSTER                        JEANNIE KIM, ESQ                                     MARY F CALOWAY,ESQ                       MARINA MILLER
1000 WILSHIRE BLVD STE 1500             55 SECOND ST, 17TH FLOOR                             919 N MARKET ST STE 1500                 1741 IVAR AVE
LOS ANGELES CA 90017                    SAN FRANCISCO CA 94105-3493                          WILMINGTON DE 19801                      HOLLYWOOD CA 90028




000858P001-1400A-058                    000108P001-1400S-058                                 003824P001-1400A-058                     003858P001-1400A-058
STEVE BUSCH                             BUSH GOTTLIEB, A LAW CORPORATION                     BUTAMUSE                                 CAPILLARY MUSIC INC
4236 ARCH DR 301                        JOSEPH KOHANSKI;DAVID AHDOOT;KIRK PRESTEGARD, KIEL   1832 N KENWOOD ST                        16255 VENTURA BLVD STE 509
STUDIO CITY CA 91604                    801 NORTH BRAND BLVD STE 950                         BURBANK CA 91505                         ENCINO CA 91436
                                        GLENDALE CA 91203
                                    Case 18-12012-LSS                 Doc 399   Filed 11/20/18             Page 7 of 34
                                                                   Open Road Films, LLC, et al.
                                                                        Federal Express
                                                                         Exhibit Pages
Page # : 5 of 28                                                                                                                       11/17/2018 12:57:05 AM
000941P001-1400A-058               000626P001-1400A-058                         003675P001-1400A-058                      000932P001-1400A-058
CAPTIONS INC                       CARDINAL COMMUNICATIONS USA INC              CELEBRITY FOOTAGE                         CENTRE CINEMAS LLC
640 SOUTH GLENWOOD PL              295 MADISON AVE                              320 SOUTH ALMONT DR                       3070 LAKECREST CIR 400269
BURBANK CA 91506                   33RD FL                                      BEVERLY HILLS CA 90211                    LEXINGTON KY 40513
                                   NEW YORK NY 10017




002376P001-1400A-058               000963P001-1400A-058                         003881P001-1400A-058                      000972P001-1400A-058
CHARLES CHRISTOPHER INC            CHARLES FIORELLO DBA KABUKIMAGIC             CHESKY PRODUCTIONS INC                    CHINESE THEATRES LLC
16027 VENTURA BLVD                 466 WASHINGTON AVE EXT                       DBA MANHATTAN PRODUCTION MUSIC            6925 HOLLYWOOD BLVD
STE 301                            SAUGERTIES NY 12477                          1650 BROADWAY STE 900                     LOS ANGELES CA 90028
ENCINO CA 91436                                                                 NEW YORK NY 10019




000973P001-1400A-058               000976P001-1400A-058                         000986P001-1400A-058                      001941P002-1400A-058
CHRISTIE DIGITAL SYSTEMS USA INC   CHROMA MUSIC LLC                             CINEMARK USA                              CINEPLEX ENTERTAINMENT LIMITED PARTNERSHIP
10550 CAMDEN DR                    211 WINDWARD AVE                             3900 DALLAS PKWY STE 500                  1303 YONGE ST
CYPRESS CA 90630                   VENICE CA 90291                              PLANO TX 75093                            TORONTO ON M5B 1T2
                                                                                                                          CANADA




000988P001-1400A-058               000989P001-1400A-058                         001003P001-1400A-058                      001007P001-1400A-058
CINETRAX                           CINEVIZION LLC                               CLOUTIER REMIX                            CODIGO MUSIC LLC
8033 SUNSET BLVD STE 400           5300 MELROSE AVE STE B210                    8952 ELLIS AVE                            5400 NE 4TH CT STUDIO 1A
LOS ANGELES CA 90046               LOS ANGELES CA 90038                         LOS ANGELES CA 90034                      MIAMI FL 33137




003699P001-1400A-058               002592P001-1400A-058                         003819P001-1400A-058                      002353P001-1400A-058
COMEDY PARTNERS                    CONFIDENTIAL MUSIC INC                       CONFIDENTIAL MUSIC INC                    CONSTANTIN MUSIC GMBH
345 HUDSON ST 9 FL                 BRENTWATER PARTNERS                          1255 NORTH CHEROKEE AVE                   FEILITZSCHSTR 6
NEW YORK NY 10014                  1255 NORTH CHEROKEE AVE                      LOS ANGELES CA 90038                      MUENCHEN 80802
                                   LOS ANGELES CA 90038                                                                   GERMANY




003820P001-1400A-058               003817P001-1400A-058                         002215P001-1400A-058                      001033P001-1400A-058
CONSTANTIN MUSIC VERLAGS GMBH      CONSUMERDIG INC TORQUE DESIGN                COZY TOURING INC                          CRASH PAD MUSIC LLC
FEILITZSCHSTR 6                    11928 NORTH RICASOLI WAY                     109 WESTPARK DR                           35630 CLOCHE DR
MUENCHEN 80802                     NORTHRIDGE CA 91326                          STE 400                                   WINCHESTER CA 92596
GERMANY                                                                         BRENTWOOD TN 37027




001909P001-1400A-058               001041P001-1400A-058                         001042P001-1400A-058                      001043P001-1400A-058
CRASHER TUNES                      CREATIVE IMPACT AGENCY                       CREATIVE SOUNDSCAPES INC                  CREATIVE VISION GRAPHICS INC
817 N ALFRED ST                    16000 VENTURA BLVD STE 750                   1930 N MAIN ST                            11519 LA MAIDA ST
UNIT 205                           ENCINO CA 91436                              LOS ANGELES CA 90031                      VALLEY VILLAGE CA 91601
WEST HOLLYWOOD CA 90069
                                 Case 18-12012-LSS               Doc 399   Filed 11/20/18              Page 8 of 34
                                                               Open Road Films, LLC, et al.
                                                                    Federal Express
                                                                     Exhibit Pages
Page # : 6 of 28                                                                                                                   11/17/2018 12:57:05 AM
003878P001-1400A-058            003866P001-1400A-058                        000150P001-1400S-058                      002674P001-1400A-058
CREEPING DEATH MUSIC ASCAP      CRINGE AUDIO                                CROSS & SIMON, LLC                        VEENA CROWNHOLM
1900 AVE OF STARS 25TH FL       438 TOWNE HILL RD                           CHRISTOPHER P. SIMON / KEVIN S. MANN      2159 FERN DELL PL
LOS ANGELES CA 90067            MONTPELIER VT 05602                         1105 NORTH MARKET STREET, SUITE 901       LOS ANGELES CA 90068
                                                                            WILMINGTON DE 19801




003825P001-1400A-058            002214P001-1400A-058                        003874P001-1400A-058                      003821P001-1400A-058
D RANGER PUBLISHING             DAN KLUSMAN DBA SHOWTIME                    DANIEL DIAZ ANTI-HERO                     DAVID EDWARD ASTHMA
1880 CENTURY PK EAST STE 1600   638 FERGUSON RD                             3712 WESTWOOD BLVD 210                    DBA SPUNKSHINE PRODUCTIONS
LOS ANGELES CA 90067            STE 3                                       LOS ANGELES CA 90034                      23310 85TH PL
                                BOZEMAN MT 59718-6405                                                                 SALEM WI 53168




003671P001-1400A-058            002536P001-1400A-058                        003195P001-1400A-058                      003617P001-1400A-058
DAVID FRIEDMAN                  DEA PRODUCTIONS LLC                         DEA PRODUCTIONS LLC                       DEA PRODUCTIONS LLC
14431 VENTURA BLVD 144          QED HOLDINGS                                PAUL HANSON                               11601 WILSHIRE BLVD STE 1900
SHERMAN OAKS CA 91423           11601 WILSHIRE BLVD STE 1900                1800 HIGHLAND AVE 5TH FL                  LOS ANGELES CA 90025
                                LOS ANGELES CA 90025                        LOS ANGELES CA 90028




003885P002-1400A-058            001065P001-1400A-058                        000117P001-1400S-058                      000009P001-1400S-058
DEAPLANETA                      DELANCEY STREET FOUNDATION                  DELAWARE ATTORNEY GENERAL                 DELAWARE DIVISION OF REVENUE
AVDA DIAGONAL 662664            600 EMBARCADERO                             ATTN: BANKRUPTCY DEPARTMENT               ZILLAH A. FRAMPTON, BANKR. ADMIN.
BARCELONA 08034                 SAN FRANCISCO CA 94107                      CARVEL STATE OFFICE BUILDING              CARVEL STATE OFFICE BUILD. 8TH FLOO
SPAIN                                                                       820 N FRENCH ST. 6TH FL                   820 N. FRENCH STREET
                                                                            WILMINGTON DE 19801                       WILMINGTON DE 19801



000008P001-1400S-058            000122P001-1400S-058                        003622P001-1400A-058                      003623P001-1400A-058
DELAWARE SECRETARY OF STATE     DELAWARE STATE TREASURY                     DELUXE DIGITAL CINEMA INC                 DELUXE MEDIA CREATIVE SVC INC
DIVISION OF CORPORATIONS        ATTN: BANKRUTPCY DEPARTMENT                 2130 N HOLLYWOOD WAY                      2130 N HOLLYWOOD WAY
401 FEDERAL STREET, SUITE 4     820 SILVER LAKE BLVD STE 100                BURBANK CA 91505                          BURBANK CA 91505
DOVER DE 19901                  DOVER DE 19904




003624P001-1400A-058            002263P001-1400A-058                        001083P001-1400A-058                      001088P001-1400A-058
DELUXE MEDIAVU                  DELUXE TORONTO LTD                          DEW BEAUTY LLC                            DHS ASSOCIATES
2130 N HOLLYWOOD WAY            901 KING ST W STE 700                       4514 VESPER AVE                           5845 WEST 78TH PL
BURBANK CA 91505                TORONTO ON M5V 3H5                          SHERMAN OAKS CA 91403                     LOS ANGELES CA 90045
                                CANADA




000781P001-1400A-058            003872P001-1400A-058                        000796P001-1400A-058                      001091P001-1400A-058
DIG THE KID LLC                 DIG THE KID LLC                             DIGIHEARIT                                DIGITAL CINEMA DISTRIBUTION COALITION LLC
OCEAN PARK MUSIC GROUP          1119 COLORADO AVE STE 21                    DBA UPDOWN SOUND                          1840 CENTURY PK EAST STE 440
1119 COLORADO AVE STE 21        SANTA MONICA CA 90401                       1825 STANFORD ST                          LOS ANGELES CA 90067
SANTA MONICA CA 90401                                                       SANTA MONICA CA 90404
                                  Case 18-12012-LSS                 Doc 399   Filed 11/20/18               Page 9 of 34
                                                                Open Road Films, LLC, et al.
                                                                     Federal Express
                                                                      Exhibit Pages
Page # : 7 of 28                                                                                                                         11/17/2018 12:57:05 AM
001092P001-1400A-058             001100P001-1400A-058                         001100S001-1400A-058                           001100S002-1400A-058
DIGITAL MEDIA MANAGEMENT INC     DIRECTORS GUILD OF AMERICA                   DIRECTORS GUILD OF AMERICA                     DIRECTORS GUILD OF AMERICA
8444 WILSHIRE BLVD 5TH FLR       7920 SUNSET BLVD                             BUSH GOTTLIEB A LAW CORP                       LAW OFFICE OF SUSAN E KAUFMAN LLC
BEVERLY HILLS CA 90211           LOS ANGELES CA 90046                         JOSEPH KOHANSKI DAVID AHDOOT KIRK PRESTEGARD   SUSAN E KAUFMAN ESQ
                                                                              KIEL IRELAND                                   919 N MARKET ST STE 460
                                                                              801 NORTH BRAND BLVD STE 950                   WILMINGTON DE 19801
                                                                              GLENDALE CA 91203


001104S001-1400A-058             001104P001-1400A-058                         001110P001-1400A-058                           003156P002-1400A-058
DISCOVERY.COM LLC                DISCOVERYCOM LLC                             DOLBY LABORATORIES INC                         DOLPHIN MAX STEEL HOLDINGS LLC
WYATT TARRANT AND COMBS LLP      ONE DISCOVERY PLACE                          16841 COLLECTIONS CTR DR                       WILLIAM 0'DOWD
MARY L FULLINGTON                SILVER SPRING MD 20910                       CHICAGO IL 60693                               2151 S LEJEUNE RD
250 WEST MAIN ST STE 1600                                                                                                    STE 150
LEXINGTON KY 40507                                                                                                           CORAL GABLES FL 33134



003614P001-1400A-058             003628P001-1400A-058                         001112P002-1400A-058                           003941P001-1400A-058
DOLPHIN MAX STEEL HOLDINGS LLC   DOMINO PUBLISHING CO LIMITED                 DOMINO PUBLISHING CO OF AMERICA INC            DOMINO PUBLISHING CO OF AMERICA INC
2151 ST LEJEUNE RD               20 JAY ST STE 626                            SEIGO TAKESHIMA                                20 JAY ST STE 626
STE 150                          BROOKLYN NY 11201                            20 JAY ST STE 626                              BROOKLYN NY 11201
CORAL GABLES FL 33134                                                         BROOKLYN NY 11201




002220P001-1400A-058             001119P001-1400A-058                         001122P001-1400A-058                           001910P001-1400A-058
DOMINO RECORDING CO INC          DOS BRAINS INC                               DP MUSIC PRODUCTION LLC                        DREAM ART MUSIC LLC
55 WASHINGTON ST                 2707 HIGHLAND AVE                            814 S WESTGATE AVE STE 119                     8721 SANTA MONICA BLVD
STE 742                          SANTA MONICA CA 90405                        LOS ANGELES CA 90049                           STE 135
BROOKLYN NY 11201                                                                                                            WEST HOLLYWOOD CA 90069




001130P001-1400A-058             003754P001-1400A-058                         001108P001-1400A-058                           003831P001-1400A-058
DRIVE MUSIC PUBLISHING INC       DRIVE MUSIC PUBLISHING INC                   DVS INTELESTREAM                               EAR CONUNDRUM
12650 RIVERSIDE DR STE 200       OBO DISTORTION MX PUBLISHING                 2625 W OLIVE AVE                               10725 OHIO AVE #304
VALLEY VILLAGE CA 91607          12650 RIVERSIDE DR STE 200                   BURBANK CA 91505                               LOS ANGELES CA 90024
                                 VALLEY VILLAGE CA 91607




001136P001-1400A-058             003807P001-1400A-058                         003602P002-1400A-058                           003735P001-1400A-058
ECLIPSE ADVERTISING INC          EDWARD PIERSON ATTORNEY AT LAW PLLC          EL PASO PRODUCTIONS INC                        EL REY NETWORK LLC
1329 SCOTT RD                    3131 WESTERN STE 605                         STANKEVICH LAW INC                             TRES PISTOLEROS STUDIOS
BURBANK CA 91504                 SEATTLE WA 98121                             ATTN: MARK A. STANKEVICH                       4900 OLD MANOR RD
                                                                              860 VIA DE LA PAZ                              AUSTIN TX 78723
                                                                              STE B4
                                                                              PACIFIC PALISADES CA 90272


003736P001-1400A-058             001152P001-1400A-058                         003603P001-1400A-058                           003603S001-1400A-058
ELEVATION PICTURES CORP          EMAGINE ROYAL OAK AND STAR LANES             ENDGAME RELEASING CO LLC                       ENDGAME RELEASING CO LLC
110 SPADINA AVE GROUND FL        200 NORTH MAIN ST                            9100 WILSHIRE BLVD STE 100W                    BANK OF AMERICA NA
TORONTO ON M5V 2K4               ROYAL OAK MI 48067                           BEVERLY HILLS CA 90212                         333 S HOPE ST 13TH FL
CANADA                                                                                                                       LOS ANGELES CA 90071
                                    Case 18-12012-LSS                    Doc 399   Filed 11/20/18          Page 10 of 34
                                                                      Open Road Films, LLC, et al.
                                                                           Federal Express
                                                                            Exhibit Pages
Page # : 8 of 28                                                                                                                        11/17/2018 12:57:05 AM
003603S003-1400A-058                003603S002-1400A-058                            003609P001-1400A-058                   003609S001-1400A-058
ENDGAME RELEASING CO LLC            ENDGAME RELEASING COMPANY LLC                   ENDGAME RELEASING FUNDING LLC          ENDGAME RELEASING FUNDING LLC
VENABLE LLP                         VENABLE LLP                                     9100 WILSHIRE BLVD 100W                VENABLE LLP
KEITH C OWENS                       JAMIE L EDMONSON;DANIEL A O'BRIEN               BEVERLY HILLS CA 90212                 KEITH C OWENS
2029 CENTURY PK EAST STE 300        1201 N MARKET ST STE 1400                                                              2029 CENTURY PK EAST STE 300
STE 2300                            WILMINGTON DE 19801                                                                    STE 2300
LOS ANGELES CA 90067                                                                                                       LOS ANGELES CA 90067


003609S002-1400A-058                003999P001-1400A-058                            000803P001-1400A-058                   003197P001-1400A-058
ENDGAME RELEASING FUNDING LLC       ENDGAME RELEASING FUNDING LLC                   ENTERTAINMENT DATA ORACLE INC          ENTERTAINMENT ONE BENELUX BV
VENABLE LLP                         9100 WILSHIRE BLVD STE 100W                     2110 MAIN ST                           CEO
JAMIE L EDMONSON;DANIEL A O'BRIEN   BEVERLY HILLS CA 90212                          STE 303                                BERGWEG 46
1201 N MARKET ST STE 1400                                                           SANTA MONICA CA 90405                  1217 SC HILVERSUM
WILMINGTON DE 19801                                                                                                        THE NETHERLANDS



003693P001-1400A-058                003701P001-1400A-058                            000138P003-1400S-058                   001895P001-1400A-058
ENTERTAINMENT ONE BENELUX BV        ENTERTAINMENT ONE FILMS CANADA INC              ENTERTAINMENT ONE FILMS CANADA INC     ENTERTAINMENT ONE UK LIMITED
BERGWEG 46                          134 PETER ST STE 700                            LAUREN BLAIWAIS;EMILY HARRIS           45 WARREN ST
HILVERSUM 1217 SC                   TORONTO ON M5V 2H2                              134 PETER STREET STE 700               LONDON W1T6AG
NETHERLANDS                         CANADA                                          TORONTO ON M5V 2H2                     UNITED KINGDOM
                                                                                    CANADA



001166P001-1400A-058                001173P001-1400A-058                            003651P001-1400A-058                   001183P001-1400A-058
ENTERTAINMENT PARTNERS              ENVISION CINEMAS BAR AND GRILLE                 ERWIN PENLAND LLC                      EUROFINS DIGITAL MEDIA SVC LLC
2835 N NAOMI ST BURBANK             4780 CORNELL RD                                 110 E CT ST #400                       2425 NEW HOLLAND PIKE
BURBANK CA 91504                    CINCINNATI OH 45241                             GREENVILLE SC 29601                    LANCASTER PA 17601




001188P001-1400A-058                001191P001-1400A-058                            003600P001-1400A-058                   003775P001-1400A-058
EXACTA SVC INC                      EXCLUSIVE ARTISTS MANAGEMENT INC                EXCLUSIVE MEDIA DISTRIBUTION LLC       EXTREME PRODUCTION MUSIC
8909 W OLYMPIC BLVD STE 100         7700 SUNSET BLVD 205                            52 HAYMARKET                           1531 14TH ST
BEVERLY HILLS CA 90211              LOS ANGELES CA 90046                            LONDON SW1Y                            SANTA MONICA CA 90404
                                                                                    UNITED KINGDOM




003681P001-1400A-058                001413P001-1400A-058                            001867P001-1400A-058                   003161P001-1400A-058
FATTS UK LTD                        JIM FERGUSON                                    RUTH FERNANDEZ                         FIFTY SHADES PRODUCTIONS LLC
WHIDDON FARM HOUSE MILLTOWN         4525 QUARTZ HILL PL                             200 MAUHER ST APT 1A                   THE BEVERLY QUEST BUILDING
MUDDIFORD                           TUCSON AZ 85750                                 BROOKLYN NY 11206                      8201 BEVERLY BLVD 5TH FL
BARNSTAPLE EX31 4HF                                                                                                        LOS ANGELES CA 90048
UNITED KINGDOM



001209P001-1400A-058                003199P001-1400A-058                            003719P001-1400A-058                   001213P001-1400A-058
FIGURE AND GROOVE PRODUCTIONS LLC   FILM AND TV HOUSE LIMITED                       FILM AND TV HOUSE LIMITED              FILM SOLUTIONS LLC
255 WASHINGTON AVE                  GAVIN JAMES                                     3638 WESTBOURNE GROVE NEWTON RD        1121 S FLOWER ST
PLEASANTVILLE NY 10570              4TH FLOOR 18 BROADWICK STREET                   LONDON W2 5SH                          BURBANK CA 91502
                                    LONDON W1F 8HS                                  UNITED KINGDOM
                                    UNITED KINGDOM
                                            Case 18-12012-LSS                    Doc 399   Filed 11/20/18              Page 11 of 34
                                                                               Open Road Films, LLC, et al.
                                                                                    Federal Express
                                                                                     Exhibit Pages
Page # : 9 of 28                                                                                                                                   11/17/2018 12:57:05 AM
001215P001-1400A-058                        001215S001-1400A-058                            001215S002-1400A-058                       003692P001-1400A-058
FILMNATION INTERNATIONAL LLC                FILMNATION INTERNATIONAL LLC                    FILMNATION INTERNATIONAL LLC               FILMNATION INTERNATIONAL LLC AND
150 WEST 22ND ST 9TH FLR                    STANLEY B. TARR                                 RICK ANTONOFF                              TF1 VIDEO SAS
NEW YORK NY 10011                           1201 N. MARKET STREET, SUITE 800                TH CHRYSLER BUILDING                       150 WEST 22ND ST 9TH FLR
                                            WILMINGTON DE 19801                             405 LEXINGTON AVENUE                       NEW YORK NY 10011
                                                                                            NEW YORK NY 10174



003709P001-1400A-058                        003710P001-1400A-058                            003711P001-1400A-058                       003712P001-1400A-058
FILMNATION INTERNATIONAL LLC AND            FILMNATION INTERNATIONAL LLC AND                FILMNATION INTERNATIONAL LLC AND           FILMNATION INTERNATIONAL LLC AND
PT PRIMA CINEMA MULTIMEDIA                  BLUE LANTERN LLC                                BONA ENTERTAINMENT CO LTD                  FREEMAN FILM TRADE AND FINANCE LTD
150 WEST 22ND ST 9TH FLR                    150 WEST 22ND ST 9TH FLR                        150 WEST 22ND ST 9TH FLR                   150 WEST 22ND ST 9TH FLR
NEW YORK NY 10011                           NEW YORK NY 10011                               NEW YORK NY 10011                          NEW YORK NY 10011




003713P001-1400A-058                        003714P001-1400A-058                            003720P001-1400A-058                       003721P001-1400A-058
FILMNATION INTERNATIONAL LLC AND            FILMNATION INTERNATIONAL LLC AND                FILMNATION INTERNATIONAL LLC AND           FILMNATION INTERNATIONAL LLC AND
INTERCONTINENTAL FILM DISTRIBUTORS HK LTD   VIVA COMMUNICATIONS INC                         APPLAUSE ENTERTAINMENT LIMITED             BRAVOS PICTURES LTD
150 WEST 22ND ST 9TH FLR                    150 WEST 22ND ST 9TH FLR                        150 WEST 22ND ST 9TH FLR                   150 WEST 22ND ST 9TH FLR
NEW YORK NY 10011                           NEW YORK NY 10011                               NEW YORK NY 10011                          NEW YORK NY 10011




003722P001-1400A-058                        003723P001-1400A-058                            003724P001-1400A-058                       003725P001-1400A-058
FILMNATION INTERNATIONAL LLC AND            FILMNATION INTERNATIONAL LLC AND                FILMNATION INTERNATIONAL LLC AND           FILMNATION INTERNATIONAL LLC AND
HBO PACIFIC PARTNERS                        HUAHUA MEDIA CO LTD                             MEDIA FILM INTERNATIONAL                   MEDIALOG CORP
150 WEST 22ND ST 9TH FLR                    150 WEST 22ND ST 9TH FLR                        150 WEST 22ND ST 9TH FLR                   150 WEST 22ND ST 9TH FLR
NEW YORK NY 10011                           NEW YORK NY 10011                               NEW YORK NY 10011                          NEW YORK NY 10011




003726P001-1400A-058                        001217P002-1400A-058                            003625P001-1400A-058                       003887P001-1400A-058
FILMNATION INTERNATIONAL LLC AND            FILMTRACK INC                                   FILMTRACK INC                              FIRSTCOM MUSIC
OCTOARTS FILMS                              CINDY SHAPIRO                                   12001 VENTURA PL STE 500                   A UNIT OF UNIVERSAL MUSIX Z TUNES LLC
150 WEST 22ND ST 9TH FLR                    12001 VENTURA PL STE 500                        STUDIO CITY CA 91604                       15035 COLLECTIONS CTR DR
NEW YORK NY 10011                           STUDIO CITY CA 91604                                                                       CHICAGO IL 60693




001225P001-1400A-058                        003667P001-1400A-058                            000864P002-1400A-058                       003633P001-1400A-058
FISHERMAN LABS LLC                          FIZZIOLOGY LLC                                  FLO AND EDDIE INC                          FLO AND EDDIE INC
140 PENN ST                                 1801 W OLYMPIC BLVD                             EVAN S COHEN                               1180 SOUTH BEVERLY DR
EL SEGUNDO CA 90245                         PASADENA CA 91199-1434                          1180 SOUTH BEVERLY DR                      STE 510
                                                                                            STE 510                                    LOS ANGELES CA 90035
                                                                                            LOS ANGELES CA 90035



000113P001-1400S-058                        002150P001-1400A-058                            001232P001-1400A-058                       001236P001-1400A-058
FOLEY AND LARDNER LLP                       FONS PR INC                                     FORWARD ARTISTS LLC                        FOUR SEASONS HOTEL
ASHLEY M MCDOW;FAHIM FARIVAR                4408 BURNET RD                                  7080 HOLLYWOOD BLVD STE 902                300 S DOHENY DR
555 SOUTH FLOWER ST STE 3300                STE A                                           LOS ANGELES CA 90028                       LOS ANGELES CA 90048
LOS ANGELES CA 90071-2300                   AUSTIN TX 78756
                                         Case 18-12012-LSS             Doc 399   Filed 11/20/18             Page 12 of 34
                                                                     Open Road Films, LLC, et al.
                                                                          Federal Express
                                                                           Exhibit Pages
Page # : 10 of 28                                                                                                                            11/17/2018 12:57:05 AM
001237P001-1400A-058                     001240P001-1400A-058                     003715P001-1400A-058                           002442P001-1400A-058
FOUR STAR ENTERTAINMENT                  FRAMEWORK STUDIO LLC                     FREEWAY CAM BV AND STICHTING FREEWAY CUSTODY   FREEWAY ENTERTAINMENT KFT
8421 E 61ST ST STE V                     3535 HAYDEN AVE #300                     134 PETER ST STE 700                           12 ANDRASSY UT
TULSA OK 74133                           CULVER CITY CA 90232                     TORONTO ON M5V 2H2                             1061BUDAPEST
                                                                                  CANADA                                         HUNGARY




003204P001-1400A-058                     001249P001-1400A-058                     001252P001-1400A-058                           002537P001-1400A-058
FREEWAY ENTERTAINMENT KFT                FRIDLEY THEATRES                         FULLSCREEN INC                                 FUZE ARTZ LLC
KATALIN CSER                             1321 WALNUT ST                           12180 MILLENIUM DR                             12400 WILSHIRE BLVD
ANDRASSY UT 12                           DES MOINES IA 50309                      LOS ANGELES CA 90094                           STE 400
BUDAPEST 1061                                                                                                                    LOS ANGELES CA 90025
HUNGARY



001257P001-1400A-058                     001259P001-1400A-058                     003851P001-1400A-058                           003648P001-1400A-058
GARRETT WHOOSH LLC                       GASTON NUNES                             GAUMONT SA                                     GDC DIGITAL CINEMA NETWORK USA LLC
4233 FARMDALE AVE                        756 MURTLE AVE APT 4F                    30 AVENUE CHARLES DE GAULL                     1016 W MAGNOLIA BLVD
STUDIO CITY CA 91604                     BROOKLYN NY 11206                        NEUILLY -SUR-SEINE 92200                       BURBANK CA 91506
                                                                                  FRANCE




003191P001-1400A-058                     003727P001-1400A-058                     001266P001-1400A-058                           003756P001-1400A-058
GEM ENTERTAINMENT KFT                    GEM ENTERTAINMENT KFT                    GERRIT KINKEL PRODUCTIONS LLC                  GHOSTWRITER MUSIC LLC
TEREZ KRT 46                             TERÉZ KRT 46                             21559 IGLESIA DR                               26910 CUATRO MI LPAS ST
1066 BUDAPEST                            BUDAPEST H-1066                          WOODLAND HILLS CA 91364                        VALENCIA CA 91354
HUNGARY                                  HUNGARY




000654P002-1400A-058                     003647P001-1400A-058                     003670P001-1400A-058                           001275P001-1400A-058
GIARONOMO PRODUCTIONS INC                GIARONOMO PRODUCTIONS INC                GLASER WEIL FINK HOWARD AVCHEN AND             GLASSNOTE ENTERTAINMENT GROUP LLC
JOSEPH GRACEFFO                          1501 BROADWAY                            SHAPIRO LLP                                    2220 COLORADO AVE
1501 BROADWAY                            STE 705                                  10250 CONSTELLATION BLVD 19TH FL               SANTA MONICA CA 90404
STE 705                                  NEW YORK NY 10036                        LOS ANGELES CA 90067
NEW YORK NY 10036



001277P001-1400A-058                     001280P001-1400A-058                     003598P001-1400A-058                           003952P001-1400A-058
GLOBAL ENTERTAINMENT SECURITY INC        GOLDEN STAR TECHNOLOGY                   GOOD FILMS ENTERPRISE LLC                      GOOGLE
3625 E THOUSAND OAKS BLVD 202            12881 166TH ST                           124 SOUTH LASKY DR                             1600 AMPHITHEATRE PKWY
THOUSAND OAKS CA 91362                   CERRITOS CA 90703                        BEVERLY HILLS CA 90212                         MOUNTAIN VIEW CA 94043




003177P001-1400A-058                     001284P001-1400A-058                     001290P003-1400A-058                           003640P001-1400A-058
GOOGLE LLC FKA GOOGLE INC                GR ENTERTAINMENT INC                     GRAND SLAM MUSIC INC                           GRAND SLAM MUSIC INC
CO AMY E VULPIO WHITE AND WILLIAMS LLP   8295 S LA CIENEGA BLVD                   LISA WASIAK CORBETT                            6174 DEBS AVE
1650 MARKET ST FL 18                     INGLEWOOD CA 90301                       6174 DEBS AVE                                  WOODLAND HILLS CA 91367
PHILADELPHIA PA 19103                                                             WOODLAND HILLS CA 91367
                             Case 18-12012-LSS                       Doc 399   Filed 11/20/18              Page 13 of 34
                                                                   Open Road Films, LLC, et al.
                                                                        Federal Express
                                                                         Exhibit Pages
Page # : 11 of 28                                                                                                                        11/17/2018 12:57:05 AM
001292P001-1400A-058         003176P001-1400A-058                               001295P001-1400A-058                       001299P001-1400A-058
GRANITE PRODUCTIONS          GRANITE PRODUCTIONS INC                            GREEN CUBE INC                             GRNLR
29846 TRIUNFO DR             LAURENCE GRANTE                                    16215 MARQUARDT AVE                        525 VENEZIA AVE
AGOURA HILLS CA 91301        1108 STEELE LN                                     CERRITOS CA 90703                          VENICE CA 90291
                             FLOWER MOUND TX 75022




003157P001-1400A-058         003157S001-1400A-058                               001844P001-1400A-058                       001307P001-1400A-058
GSP FLUFFY MOVIE LLC         GSP FLUFFY MOVIE LLC                               ROBERT GUERINGER                           HAIM PRODUCTIONS
4000 WARNER BLVD             LOEB & LOEB                                        5333 BALBOA BLVD APT 238                   4941 AGNES AVE
BURBANK CA 91522             SUSAN Z. WILLIAMS                                  ENCINO CA 91316                            VALLEY VILLAGE CA 91607
                             10100 SANTA MONICA BLVD
                             LOS ANGELES CA 90067



001309P001-1400A-058         003158P002-1400A-058                               003618P001-1400A-058                       001311P001-1400A-058
HAMMERLAND MUSIC             HAPPY PILL DISTRIBUTION LLC                        HAPPY PILL DISTRIBUTION LLC                HARKINS REEL DEALS LLC
3585 S VERMONT AVE 7367      ENDGAME ENTERTAINMENT                              9100 WILSHIRE BLVD STE 100W                7511 E MCDONALD DR
LOS ANGELES CA 90007         9696 WILSHIRE BLVD                                 BEVERLY HILLS CA 90212                     SCOTTSDALE AZ 85250
                             3RD FLR
                             BEVERLY HILLS CA 90212



000964P001-1400A-058         001314P001-1400A-058                               003800P001-1400A-058                       001318P001-1400A-058
CHARLES HART                 HAVEN CREATIVE INC                                 HEAVYWHITE INC                             HENRIK ANTON KNUDSEN JR
438 TOWNE HILL RD            6475 W PACIFIC COAST HWY 386                       120 N TOPANGA CANYON BVLD STE 111          410 N ROSSMORE AVE 404
MONTPELIER VT 05602          LONG BEACH CA 90803                                TOPANGA CA 90290                           LOS ANGELES CA 90004




001324P002-1400A-058         000151P001-1400S-058                               001331P001-1400A-058                       003193P001-1400A-058
HI-FINESSE MUSIC AND SOUND   HILLER LAW, LLC                                    HOLLYWOOD RECORDS                          HOMEFRONT PRODUCTIONS INC
LINDA CHENG                  Adam Hiller                                        500 S BUENA VISTA ST                       6423 WILSHIRE BLVD
2012 WALNUT AVE              1500 North French Street, 2nd Floor                BURBANK CA 91521-3065                      LOS ANGELES CA 90048
VENICE CA 90291              WILMINGTON DE 19801




003607P001-1400A-058         002477P001-1400A-058                               002956P001-1400A-058                       002664P001-1400A-058
HOST THE FILM HOLDINGS LLC   HOTEL ARTEMIS LIMITED                              HOTEL ARTEMIS LIMITED                      HOWLING ENTERTAINMENT LLC
1888 CENTURY PK EAST         49 NEAL ST                                         BUSINESS AND LEGAL AFFAIRS                 1880 CENTURY PK EAST
STE 1540                     LONDON WC2H 9PZ                                    49 NEAL ST                                 STE 200
LOS ANGELES CA 90067         UNITED KINGDOM                                     LONDON WC2H 9PZ                            LOS ANGELES CA 90067
                                                                                UNITED KINGDOM



000154P001-1400S-058         003846P001-1400A-058                               003767P001-1400A-058                       001341P001-1400A-058
HUSCH BLACKWELL LLP          HYPER CRUSH INC                                    I AM OTHER                                 I/D PUBLIC RELATIONS
MICHAEL D FIELDING           30243 CANWOOD ST 227                               584 BROADWAY STE 610                       7060 HOLLYWOOD BLVD 8TH FL
4801 MAIN ST STE 1000        AGOURA HILLS CA 91301                              NEW YORK NY 10012                          8TH FL
KANSAS CITY MO 64112                                                                                                       LOS ANGELES CA 90028
                                   Case 18-12012-LSS                 Doc 399   Filed 11/20/18             Page 14 of 34
                                                                   Open Road Films, LLC, et al.
                                                                        Federal Express
                                                                         Exhibit Pages
Page # : 12 of 28                                                                                                                      11/17/2018 12:57:06 AM
003697P001-1400A-058               002955P001-1400A-058                         003599P001-1400A-058                      003768P001-1400A-058
IFC TV LLC                         IM GLOBAL FILM FUND LLC                      IM GLOBAL FILM FUND LLC                   IMAGEM HOLDING CORP
2425 OLYMPIC BLVD                  STUART F                                     8201 BEVERLY BLVD                         229 WEST 28TH ST 11TH FL
SANTA MONICA CA 90404              8201 BEVERLY BLVD                            STE 500                                   NEW YORK NY 10001
                                   STE 500                                      BEVERLY HILLS CA 90048
                                   BEVERLY HILLS CA 90048



001349P001-1400A-058               003761P001-1400A-058                         003867P001-1400A-058                      000715P001-1400A-058
IMAGEM MUSIC                       IMAGEM PRODUCTION MUSIC LLC                  IMAGEM PRODUCTION MUSIC LLC               IMAGEM PRODUCTION MUSIC LLC DBA 5 ALARM MUSIC
229 WEST 28TH ST 11TH FL           DBA 5 ALARM MUSIC                            44 W GREEN ST                             IMAGEN PRODUCTION
NEW YORK NY 10001                  3500 W OLIVE AVE STE 810                     PASADENA CA 91105                         44 W GREEN ST
                                   BURBANK CA 91505                                                                       PASADENA CA 91105




001351P001-1400A-058               003209P001-1400A-058                         003694P001-1400A-058                      003826P001-1400A-058
IMMEDIATE MUSIC LLC                IMPULS PICTURES AG                           IMPULS PICTURES AG                        INSIDE PASSAGE MUSIC
2801 OCEAN PK BLVD 415             PETER SCHAUMLECHNER                          HINTERBERHSTRASSE 24                      159 WESTERN AVE W STE 486B
SANTA MONICA CA 90405              HINTERBERGSTRASSE 24                         CHAM 6330                                 SEATTLE WA 98119
                                   6330 CHAM                                    SWITZERLAND
                                   6330 CHAM
                                   SWITZERLAND


000005P003-1400S-058               002944P001-1400A-058                         003737P001-1400A-058                      001363P001-1400A-058
INTERNAL REVENUE SERVICE           INTERNATIONAL ALLIANCE OF                    INTERNATIONAL FAMILY ENTERTAINMENT INC    INTRIGUE MUSIC LLC
CENTRALIZED INSOLVENCY OPERATION   THEATRICAL STAGE EMPLOYEES                   3800 W ALAMEDA AVE                        465 CONGRESS ST # 701
2970 MARKET STREET                 10045 RIVERSIDE DR                           BURBANK CA 91505                          PORTLAND ME 04101
MAIL STOP 5-Q30.133                TOLUCA LAKE CA 91602
PHILADELPHIA PA 19104-5016



000135P001-1400S-058               002772P001-1400A-058                         000861P001-1400A-058                      001371P001-1400A-058
IRELL & MANELLA LLP                ISPOTTV                                      J BLAIR GROUP                             J TRAX LLC
JEFFREY REISNER; KERRI LYMAN       15831 NE 8TH ST                              4804 LAUREL CANYON BLVD #141              228 HAMPDEN TER
840 NEWPORT CENTER DR STE 400      #100                                         STUDIO CITY CA 91607                      ALHAMBRA CA 91801
NEWPORT BEACH CA 92660-6324        BELLEVUE WA 98008




000570P001-1400A-058               001405P002-1400A-058                         003635P001-1400A-058                      003668P001-1400A-058
JED ROOT INC                       JENSENS SOUND GENERATIONS LLC                JENSENS SOUND GENERATIONS LLC             JIM EVANS STUDIO LLC
333 SEVENTH AVE                    A/K/A ANDREW JENSEN                          31 ALEXANDER BLVD                         2305 LIVE OAK MEADOW RD
9TH FL                             31 ALEXANDER BLVD                            POUGHKEEPSIE NY 12603                     MALIBU CA 90265
NEW YORK NY 10001                  POUGHKEEPSIE NY 12603




003822P001-1400A-058               000927P001-1400A-058                         003886P001-1400A-058                      001970P002-1400A-058
JOHN F CANTU                       BUDDHA JONES                                 JUAN HOWARD MUSIC JONATHAN HOWARD         JUNKET PRODUCTIONS INC
11306 MOORPARK ST UNIT 8           1741 IVAR AVE                                ALL MEDIA MUSIC GROUP INC                 SUZANNE TRAPP
NORTH HOLLYWOOD CA 91602           LOS ANGELES CA 90028                         5650 CAMELLIA AVE                         5 OLD FARM LN
                                                                                NORTH HOLLYWOOD CA 91601                  HARTSDALE NY 10530
                              Case 18-12012-LSS                     Doc 399   Filed 11/20/18              Page 15 of 34
                                                             Open Road Films, LLC, et al.
                                                                  Federal Express
                                                                   Exhibit Pages
Page # : 13 of 28                                                                                                                      11/17/2018 12:57:06 AM
004038P001-1400A-058          001445P001-1400A-058                             001446P001-1400A-058                       000147P001-1400S-058
KABASH LLC                    KAP MUSIC LLC                                    KASBAH LLC                                 KASHISHIAN LAW LLC
                              5776D LINDERO CANYON RD 395                      9350 WILSHIRE BLVD STE 400                 ANN KASHISHIAN, ESQ
                              WESTLAKE VILLAGE CA 91362                        BEVERLY HILLS CA 90212                     501 SILVERSIDE ROAD
                                                                                                                          WILMINGTON DE 19809




001447P001-1400A-058          000146P001-1400S-058                             001452P001-1400A-058                       003738P001-1400A-058
KASIMA LLC                    KASIMA LLC                                       KATHLEEN LIDDY DBA FLYLINGUAL              KATZ BROADCASTING LLC
100 ENTERPRISE DR STE 505     MICHAEL POLITI                                   5842 ALCOVE AVE                            3500 PIEDMONT RD STE 400
ROCKAWAY NJ 07866             100 ENTERPRISE DRIVE STE 505                     VALLEY VILLAGE CA 91607                    ATLANTA GA 30305
                              ROCKAWAY NJ 07866




001464P001-1400A-058          001466P001-1400A-058                             000158P001-1400S-058                       000159P001-1400S-058
KEN BARBOZA ASSOCIATES INC    KERASOTES SHOWPLACE THEATRES LLC                 KLEHR HARRISON HARVEY BRANZBURG LLP        KLEHR HARRISON HARVEY BRANZBURG LLP
383 JEFFERSON AVE             641 WEST LAKE ST STE 305                         DOMENIC E PACITTI;MICHAEL W YURKEWICZ      MORTON R BRANZBURG
RAHWAY NJ 07065               CHICAGO IL 60661                                 919 N MARKET ST STE 1000                   1835 MARKET ST 14TH FLOOR
                                                                               WILMINGTON DE 19801-3062                   PHILADELPHIA PA 19103




003641P001-1400A-058          001480P001-1400A-058                             003716P001-1400A-058                       001923P001-1400A-058
KNF PRODUCTIONS INC           KOBALT MUSIC PUBLISHING AMERICA INC              KRISOLTA FILM AND TV UK LIMITED            LABRADOR ENTERTAINMENT INC
910 N CITRUS AVE              220 W 42ND ST 11TH FLR                           107B OAKHILL ROAD                          SHOCK FILES
HOLLYWOOD CA 90038            NEW YORK NY 10036                                LONDON SW15 2QL                            22400 SENTAR RD
                                                                               UNITED KINGDOM                             WOODLAND HILLS CA 91364




003876P001-1400A-058          003595P001-1400A-058                             000156P001-1400S-058                       000157P001-1400S-058
LABRADOR ENTERTAINMENT INC    LAKESHORE ENTERTAINMENT PRODUCTIONS LLC          LATHAM & WATKINS LLP                       LATHAM & WATKINS LLP
22400 SENTAR RD               LAKESHORE ENTERTAINMENT GROUP LLC                ANDREW M PARLEN                            JASON B GOTT
WOODLAND HILLS CA 91364       9268 W 3RD ST                                    885 THIRD AVE                              330 NORTH WABASH AVE STE 2800
                              BEVERLY HILLS CA 90210                           NEW YORK NY 10022                          CHICAGO IL 60611




003897P001-1400A-058          000109P001-1400S-058                             001500P001-1400A-058                       001505P001-1400A-058
LATHAM AND WATKINS LLP        LAW OFFICE OF SUSAN E KAUFMAN LLC                LD ENTERTAINMENT LLC                       LE STUDIO PHOTOGRAPHY
JEFFREY E BJORK               SUSAN E KAUFMAN, ESQ                             14301 CALIBER DR STE 300                   26520 ROYAL VISTA CT
355 SOUTH GRAND AVE STE 100   919 N MARKET ST STE 460                          OKLAHOMA CITY OK 73134                     CANYON COUNTRY CA 91351
LOS ANGELES CA 90071          WILMINGTON DE 19801




001507P001-1400A-058          001678P001-1400A-058                             003680P001-1400A-058                       003850P001-1400A-058
LEDCOM INC                    NASUL LEE                                        LEOPOLD PETRICH AND SMITH                  LES EDITIONS LA MARGUERITE
13351 D RIVERSIDE DR # 111    1212 BROCKTON AVE #302                           2049 CENTURY PK E # 3110                   30 AVENUE CHARLES DE GAULLE
SHERMAN OAKS CA 91423         LOS ANGELES CA 90025                             LOS ANGELES CA 90067                       NEUILLY-SUR-SEINE 92200
                                                                                                                          FRANCE
                                     Case 18-12012-LSS                 Doc 399   Filed 11/20/18            Page 16 of 34
                                                                     Open Road Films, LLC, et al.
                                                                          Federal Express
                                                                           Exhibit Pages
Page # : 14 of 28                                                                                                                      11/17/2018 12:57:06 AM
003216P001-1400A-058                 003739P001-1400A-058                         002641P001-1400A-058                     003789P001-1400A-058
LEV CINEMAS LTD                      LEV CINEMAS LTD                              SINDEE LEVIN                             LICENSEMUSICCOM APS
GUY SHANI                            50 DIZENGOFF ST DIZENGOFF CTR                149 S BARRINGTON AVE #810                SANKT ANNAE PLADS 19A
50 DIZENGOFF ST                      TEL AVIV 64332                               LOS ANGELES CA 90049                     COPENHAGEN 1250
DIZENGOFF CENTER                     ISRAEL                                                                                DENMARK
TEL AVIV 64332
ISRAEL


001516P001-1400A-058                 003893P001-1400A-058                         003852P001-1400A-058                     003787P001-1400A-058
LIGHT IRON DIGITAL LLC               LINUS LAU                                    LINUS LAU MUSIC                          LIONEL BLANC OBO SIDEBURN
6381 DE LONGPRE AVE                  11711 MAYFIELD AVE #15                       11711 MAYFIELD AVE #15                   GRAND-CHEMIN 53
HOLLYWOOD CA 90028                   LOS ANGELES CA 90049                         LOS ANGELES CA 90049                     EPALINGES VAUD 1066
                                                                                                                           SWITZERLAND




001504P001-1400A-058                 001527P001-1400A-058                         001528P001-1400A-058                     001529P001-1400A-058
LISA TABACK CONSULTING INC           LISTEN FIRST MEDIA                           LITHOGRAPHIX INC                         LITTLE BOY PRODUCTION LLC
845 VIA DE LA PAZ STE 1              24 CALHOUN DR                                12250 S CRENSHAW BLVD                    2950 LOS FELIZ BLVD 204
PACIFIC PALISADES CA 90272           GREENWICH CT 06831                           HAWTHORNE CA 90250                       LOS ANGELES CA 90039




003676P001-1400A-058                 001535P001-1400A-058                         000144P001-1400S-058                     000145P001-1400S-058
LITTLE DRAGON PRODUCTIONS            LOCK N LOAD MUSIC LLC                        LOEB & LOEB LLP                          LOEB & LOEB LLP
PINEWOOD STUDIOS                     35630 CLOCHE DR                              VADIM J RUBINSTEIN,ESQ                   LANCE N JURICH
PINEWOOD RD                          WINCHESTER CA 92596                          345 PARK AVE                             10100 SANTA MONICA BLVD
IVER, BUCKINGHAMSHIRE SLO ONH                                                     NEW YORK NY 10154                        LOS ANGELES CA 90067
UNITED KINGDOM



003217P001-1400A-058                 003611P001-1400A-058                         000751P001-1400A-058                     003894P001-1400A-058
LOFT INTERNATIONAL NV                LOFT INTERNATIONAL NV                        LOLA KENNEDY INC                         LOLA KENNEDY INC
C O MANATT PHELPS AND PHILLIPS LLP   11355 W OLYMPIC BLVD                         PORTNEY MANAGEMENT GROUP                 70 GRAND AVE STE 107
LINDSAY CONNER                       LOS ANGELES CA 90064                         70 GRAND AVE STE 107                     RIVER EDGE NJ 07661
11355 W OLYMPIC BLVD                                                              RIVER EDGE NJ 07661
LOS ANGELES CA 90067



001543P001-1400A-058                 003794P001-1400A-058                         000833P001-1400A-058                     003841P001-1400A-058
LOUDER PRODUCTIONS INC               LOUIS SCHULTZ                                LUCKY 13 MUSIC                           LUCKY 13 MUSIC
17412 VENTURA BLVD STE 935           2310 W 2ND ST                                JON COCO                                 4346 MATILIJA AVE 101
ENCINO CA 91316                      LOS ANGELES CA 90057                         4346 MATILIJA AVE 101                    SHERMAN OAKS CA 91423
                                                                                  SHERMAN OAKS CA 91423




001549P001-1400A-058                 001551P001-1400A-058                         002099P001-1400A-058                     000116P001-1400S-058
LUKE HITS LLC                        LUMINARY VISIONS LLC                         DAVID LUONG                              LUSKIN STERN & EISLER LLP
137 N LARCHMONT BLVD 555             907 N VISTA ST                               1717 EAST BADILLO ST                     RICHARD STERN; STEPHAN E HORNUNG
LOS ANGELES CA 90004                 LOS ANGELES CA 90046                         COVINA CA 91724                          ELEVEN TIMES SQUARE
                                                                                                                           NEW YORK NY 10036
                                              Case 18-12012-LSS                   Doc 399   Filed 11/20/18            Page 17 of 34
                                                                             Open Road Films, LLC, et al.
                                                                                  Federal Express
                                                                                   Exhibit Pages
Page # : 15 of 28                                                                                                                                  11/17/2018 12:57:06 AM
001680P001-1400A-058                          001556P001-1400A-058                           003637P001-1400A-058                     001564P001-1400A-058
NATASHA LYONNE                                LYRIC HOUSE LLC                                MAKE IT RAIN LLC                         MAKE IT RAIN LLC DBA NINJA TRACKS
415 E 6TH ST                                  6266 W SUNSET BLVD                             5762 ANDASOL AVE                         5762 ANDASOL AVE
NEW YORK NY 10009                             LOS ANGELES CA 90028                           ENCINO CA 91316                          ENCINO CA 91316




003877P001-1400A-058                          001674P001-1400A-058                           001888P001-1400A-058                     001575P001-1400A-058
MAKE IT RAIN LLC DBA NINJA TRACKS             NANCY JAY MALOSKY                              SCOTT MANTZ                              MARCUS THEATRES CORP
WOLF RIFKIN SHAPIRO                           5337 GATESWORTH LN                             1222 N KINGS RD 9                        100 EAST WISCONSIN AVE STE 2000
WOLF RIFKIN SHAPIRO SCHULMAN AND RABKIN LLP   DALLAS TX 75287                                WEST HOLLYWOOD CA 90069                  MILWAUKEE WI 53202
5762 ANDASOL AVE
ENCINO CA 91316



001578P001-1400A-058                          003882P001-1400A-058                           003871P001-1400A-058                     001582P001-1400A-058
MARIPOSA LANE MUSIC INC                       MARK STUART                                    MARK THOMAS HANNAH DBA BOOMERANG!        MARKETCAST LLC
557 VIA DE LA PAZ                                                                            514 SOUTH GAYLORD DR                     FILE 1434 1801 W OLYMPIC BLVD
PACIFIC PALISADES CA 90272                                                                   BURBANK CA 91505                         PASADENA CA 91199




002957P001-1400A-058                          002957S001-1400A-058                           003219P001-1400A-058                     003613P001-1400A-058
MARSHALL FILM LLC                             MARSHALL FILM LLC                              MARSHALL FILM LLC                        MARSHALL FILM LLC
CEO                                           MITCHELL SILBERBERG AND KNUPP LLP              JONATHAN SANGER                          9100 WILSHIRE BLVD
9100 WILSHIRE BLVD                            PHIL DAVIS                                     9100 WILSHIRE BLVD STE 530E              STE 535E
STE 535E                                      11377 W OLYMPIC BLVD                           BEVERLY HILLS CA 90212                   BEVERLY HILLS CA 90212
BEVERLY HILLS CA 90212                        LOS ANGELES CA 90064



003664P001-1400A-058                          001588P001-1400A-058                           003757P002-1400A-058                     003657P001-1400A-058
MARTELL SOUND                                 MASSIVE NOISE MACHINE                          MATADOR RECORDINGS LLC                   MEDIA CHAIN LTD
2001 WILSHIRE BLVD #250                       36 BEVERLY RD                                  17-19 ALMA RD                            127-129 PORTLAND ST
SANTA MONICA CA 90403                         MADISON NJ 07940                               LONDON SW18 1AA                          MANCHESTER GREATER MANCHE M14PZ
                                                                                             UNITED KINGDOM                           UNITED KINGDOM




002945P001-1400A-058                          003860P001-1400A-058                           002262P001-1400A-058                     001604P001-1400A-058
MEDIA ENTERTAINMENT AND ARTS ALLIANCE         MEDIA MANAGEMENT LP DBA MUSICBOX               CHRISTOPHER MEESEN                       MEGAPLEX THEATRES
245 CHALMERS ST                               266 KING ST W STE 500                          124 MARTINEDALE CRES                     9295 S STATE ST
REDFERN, NSW 2016                             TORONTO ON M5V 1HA                             BRAMPTON ON L6X 2V1                      SANDY UT 84070
AUSTRALIA                                     CANADA                                         CANADA




001605P001-1400A-058                          001686P001-1400A-058                           001612P001-1400A-058                     004002P002-1400A-058
MEGATRAX PRODUCTION MUSIC INC                 NAZY MEKNAT                                    METHODIC DOUBT MUSIC LLC                 MFP COLLIDE LLC
7629 FULTON AVE                               740 N KINGS RD #205                            6427 W 87TH ST                           (IM GLOBAL LLC) / EASTWEST BANK
NORTH HOLLYWOOD CA 91605                      WEST HOLLYWOOD CA 90069                        LOS ANGELES CA 90045                     8201 BEVERLY BLVD
                                                                                                                                      STE 500
                                                                                                                                      BEVERLY HILLS CA 90048
                                            Case 18-12012-LSS                   Doc 399   Filed 11/20/18               Page 18 of 34
                                                                             Open Road Films, LLC, et al.
                                                                                  Federal Express
                                                                                   Exhibit Pages
Page # : 16 of 28                                                                                                                                         11/17/2018 12:57:06 AM
000011P001-1400S-058                        002958P001-1400A-058                           003615P001-1400A-058                           001633P001-1400A-058
MICHIGAN DEPT. OF TREASURY, TAX POL. DIV.   MIDNIGHT SUN LLC                               MIDNIGHT SUN LLC                               MILAN ENTERTAINMENT INC
ATTN: LITIGATION LIAISON                    ZACH SCHILLER AND ASSOCIATES                   300 S 4TH ST                                   3630 TACOMA AVE
430 WEST ALLEGAN STREET                     ZACHARY SCHILLER MANAGER                       LAS VEGAS NV 89101                             LOS ANGELES CA 90065
2ND FLOOR, AUSTIN BUILDING                  300 S 4TH ST
LANSING MI 48922                            LAS VEGAS NV 89101



002207P001-1400A-058                        003652P001-1400A-058                           001644P001-1400A-058                           001977P001-1400A-058
MJR DIGITAL CINEMAS                         MOCEAN PICTURES LLC                            MONKEYPOP MUSIC LLC                            MONTAGE MUSIC LLC
41000 WOODWARD AVE                          2440 S SEPULVEDA BLVD STE 150                  8156 WARING AVE                                20485 ROCA CHICA DR
STE 135 EAST                                LOS ANGELES CA 90064                           LOS ANGELES CA 90046                           MALIBU CA 90265
BLOOMFIELD HILLS MI 48304




001648P001-1400A-058                        001435P001-1400A-058                           001650P001-1400A-058                           001650S001-1400A-058
MOSS LANDING                                JOSHUA MOSSER                                  MOTHERS MOVIE LLC                              MOTHERS MOVIE LLC
563 WESTMINSTER AVE STE 3                   903 E CHEVY CHASE DR                           1007 MAYBROOK DR                               IME Law, PLLC
VENICE CA 90291                             GLENDALE CA 91205                              BEVERLY HILLS CA 90210                         Matthew H. Hooper
                                                                                                                                          2801 Alaskan Way, Ste. 107
                                                                                                                                          SEATTLE WA 98121



001657P001-1400A-058                        001658P001-1400A-058                           003770P001-1400A-058                           001664P001-1400A-058
MOVIE MOGUL INC                             MOVING IMAGE TECHNOLOGIES                      MUSIC ASSET MANAGEMENT INC OBO MATH CLUB LLC   MUSIC BEYOND
10106 SUNBROOK DR                           17760 NEWHOPE ST # B                           BAD AT MATH SONGS ASCAP                        6100 WILSHIRE BLVD STE 1600
BEVERLY HILLS CA 90210                      FOUNTAIN VALLEY CA 92708                       AND THE MATH CLUB MUSIC BMI                    LOS ANGELES CA 90048
                                                                                           16130 VENTURA BLVD STE 560
                                                                                           ENCINO CA 91436



002377P001-1400A-058                        002706P001-1400A-058                           001640P003-1400A-058                           002385P001-1400A-058
MUSIC BEYOND LLC (OLD)                      MUSIC JUNKIES INC                              MUSIC PLUGGER INC                              MUSIKVERGNUEGEN DBA BEYOND
C O SUMMIT BUSINESS MGMT                    1111 S GRAND AVE # 1019                        3036 PALMER DR                                 16255 VENTURA BLVD
16255 VENTURA BLVD STE 625                  LOS ANGELES CA 90015                           LOS ANGELES CA 90065-4921                      STE 625
ENCINO CA 91436                                                                                                                           ENCINO CA 91436




003650P001-1400A-058                        000447P001-1400A-058                           000447S001-1400A-058                           003740P001-1400A-058
NATIONAL RESEARCH GROUP INC                 NEDDY DEAN PRODUCTIONS LIMITED                 NEDDY DEAN PRODUCTIONS LIMITED                 NETFLIX INC
5780 W JEFFERSON BLVD                       15 GOLDEN SQUARE                               Ingenious Capital Management Limited           5808 SUNSET BLVD
LOS ANGELES CA 90016                        LONDON W1F 9JG                                 Legal and Business Affairs                     LOS ANGELES CA 90028
                                            UNITED KINGDOM                                 15 GOLDEN SQUARE
                                                                                           LONDON W1F 9JG
                                                                                           UNITED KINGDOM


002482P001-1400A-058                        003838P001-1400A-058                           001694P001-1400A-058                           003870P001-1400A-058
NEVER SAY DIE RECORDS LTD                   NEW RAZOR AND TIE ENTERPRISES LLC              NEW REGENCY PRODUCTIONS INC                    NICHOLAS MURRAY
UNIT A 176 STOKE NEWINGTON RD               100 NORTH CRESCENT DR                          10201 W PICO BLVD BLDG 12                      4950 GREENBUSH AVE
STOKE NEWINGTON N16 7AUY                    BEVERLY HILLS CA 90210                         LOS ANGELES CA 90035                           SHERMAN OAKS CA 91423
UNITED KINGDOM
                                       Case 18-12012-LSS                 Doc 399     Filed 11/20/18            Page 19 of 34
                                                                      Open Road Films, LLC, et al.
                                                                           Federal Express
                                                                            Exhibit Pages
Page # : 17 of 28                                                                                                                                  11/17/2018 12:57:06 AM
001965P001-1400A-058                   003857P001-1400A-058                           003861P001-1400A-058                           001707P001-1400A-058
ROB NIKI                               NINJA TUNE LTD                                 NITECAP MUSIC                                  NON STOP MUSIC LIBRARY
85 BLEEKER ST                          90 KENNINGTON LN                               9649 JEFFERSON BLVD STE 102                    915 WEST 100 SOUTH
TORONTO ON M4X1S1                      LONDON SE 11 4XD                               CULVER CITY CA 90232                           SALT LAKE CITY UT 84104
CANADA                                 UNITED KINGDOM




003782P001-1400A-058                   003758P001-1400A-058                           001709P001-1400A-058                           000493P001-1400A-058
NONSTOP MUSIC LIBRARY LLC              NONSTOP MUSIC LIBRARY LLC AND                  NORTHGATE CINEMA INC                           NW ROYALTY CONSULTING LLC
WARNER CHAPPELL PRODUCTION MUSIC INC   615 MUSIC LIBRARY LLC                          3778 LAKEWOOD DR                               37 HOLLEGER RD
10585 SANTA MONICA BLVD                WARNER CHAPPELL PRODUCTION MUSIC INC           GREENFIELD IN 46140                            MILFORD DE 19963
LOS ANGELES CA 90025                   915 WEST 100 SOUTH
                                       SALT LAKE CITY UT 84104



001714P001-1400A-058                   000006P002-1400S-058                           001716P001-1400A-058                           001718P001-1400A-058
ODD LOT PICTURES LLC                   OFFICE OF THE U.S. TRUSTEE                     OFFICIA IMAGING INC DBA OFFICE1                OHANA ISLAND INC
9601 JEFFERSON BLVD STE A              LINDA RICHENDERFER                             3930 W ALI BABA LN                             441 N PLEASANT DR
CULVER CITY CA 90232                   844 KING STREET                                LAS VEGAS NV 89118                             GLENWOOD IL 60425
                                       SUITE 2207
                                       WILMINGTON DE 19801



003262P002-1400A-058                   003797P001-1400A-058                           003834P001-1400A-058                           001719P001-1400A-058
OLE MEDIA MANAGEMENT LP                OLE MEDIA MANAGEMENT LP                        OLE MEDIA MANAGEMENT LP DBA 5 ALARM MUSIC      OLSON VISUAL
DBA 5 ALARM                            266 KING ST W STE 500                          3500 W OLIVE AVE STE 810                       13000 WEBER WAY
JASON KLEIN                            TORONTO ON M5V 1H8                             BURBANK CA 91505                               HAWTHORNE CA 90250
120 BREMNER BLVD                       CANADA
TORONTO ON M5J 0A8
CANADA


002136P001-1400A-058                   000125P001-1400S-058                           000126P001-1400S-058                           000127P001-1400S-058
OMNILAB MEDIA PTY LIMITED              ONE HUNDRED TOWERS LLC                         ONE HUNDRED TOWERS LLC                         ONE HUNDRED TOWERS LLC
LEVEL 1 4 16 YURONG STREET             CBRE INC                                       JP MORGAN ASSET MGT. GLOBAL REAL ASSETS        ALLEN MATKINS LECK GAMBLE MALLORY & NATSIS LL
EAST SYDNEYNSW2010                     ATTN: VICE PRESIDENT, PROPERTY MANAGEMENT      REAL ESTATE AMERICAS ATTN: BRIAN OKRENT, CEO   ATTN: ANTON N. NATSIS, ESQ.
AUSTRALIA                              2049 CENTURY PARK EAST                         2029 CENTURY PARK EAST                         1901 AVENUE OF THE STARS
                                       STE 1950                                       SUITE 4150                                     SUITE 1800
                                       LOS ANGELES CA 90067-3283                      LOS ANGELES CA 90067                           LOS ANGELES CA 90067


002257P001-1400A-058                   003620P001-1400A-058                           001886P001-1400A-058                           000131P001-1400S-058
OPTIONS FOR LIFE FOUNDATION            OR PRODUCTIONS LLC                             OUTRUN THE MOVIE LLC                           PACHULSKI STANG ZIEHL & JONES LLP
23801 CALABASAS RD                     2049 CENTURY PK EAST 4TH FL                    1426 MAIN ST                                   ROBERT J FEINSTEIN;SCOTT L HAZAN
STE 1017                               LOS ANGELES CA 90067                           STE 201                                        780 THIRD AVE, 34TH FLOOR
CALABASAS CA 91302                                                                    VENICE CA 90291                                NEW YORK NY 10017




000132P001-1400S-058                   002628P001-1400A-058                           001728P001-1400A-058                           003837P001-1400A-058
PACHULSKI STANG ZIEHL & JONES LLP      PACIFIC CINEMAS CORPORATION/ARCLIGHT CINEMA    PACIFIC DESIGN CENTER 1 LLC                    PAINTED DESERT MUSIC CORP BMI
COLIN R ROBINSON, ESQ                  120 NORTH ROBERTSON BLVD                       750 NORTH SAN VICENTE BLVD STE 1600            488 MADISON AVE
919 N MARKET ST, 17TH FLOOR            THIRD FLOOR TREASURY                           WEST HOLLYWOOD CA 90069                        NEW YORK NY 10022
WILMINGTON DE 19801                    LOS ANGELES CA 90048
                                Case 18-12012-LSS                Doc 399   Filed 11/20/18              Page 20 of 34
                                                               Open Road Films, LLC, et al.
                                                                    Federal Express
                                                                     Exhibit Pages
Page # : 18 of 28                                                                                                                    11/17/2018 12:57:06 AM
002961P001-1400A-058            002961S001-1400A-058                        003717P001-1400A-058                       003698P001-1400A-058
PARAMOUNT PICTURES CORP         PARAMOUNT PICTURES CORP                     PARAMOUNT PICTURES CORP                    PARTICIPANT CHANNEL INC
PAUL D SPRINGER                 JOAN FILIPPINI AND KEVIN SUH                5555 MELROSE AVE                           331 FOOTHILL RD
SVP ASSISTANT GENERAL COUNSEL   5555 MELROSE AVE                            LOS ANGELES CA 90038                       3RD FL
5555 MELROSE AVE                LOS ANGELES CA 90038                                                                   BEVERLY HILLS CA 90210
LOS ANGELES CA 90038



001735P001-1400A-058            000015P001-1400S-058                        000016P001-1400S-058                       000110P001-1400S-058
PASATIEMPO PICTURES INC         PAUL HASTINGS LLP                           PAUL HASTINGS LLP                          PAUL HASTINGS LLP
2053 KERWOOD AVE                SUSAN WILLIAMS                              ANDREW V. TENZER                           ANDREW V TENZER;SHLOMO MAZA
LOS ANGELES CA 90025            1999 AVENUE OF THE STARS                    200 PARK AVENUE                            75 EAST 55TH ST
                                27TH FLOOR                                  NEW YORK NY 10166                          NEW YORK NY 10022
                                LOS ANGELES CA 90067



001743P001-1400A-058            003835P001-1400A-058                        003798P001-1400A-058                       003778P001-1400A-058
PEER INTERNATIONAL CORP         PEERMUSIC III LTD                           PETER CHARLES HASTY                        PFEIFER BROZ
901 W ALAMEDA AVE STE 108       PEERSOUTHERN PRODUCTIONS INC                310 S NINTH ST                             557 VIA DE LA PAZ
BURBANK CA 91506                901 W ALAMEDA AVE STE 108                   BURBANK CA 91501                           PACIFIC PALISADES CA 90272
                                BURBANK CA 91506




001751P001-1400A-058            001752P001-1400A-058                        003755P001-1400A-058                       001757P002-1400A-058
PFEIFER BROZ MUSIC INC          PHANTOM POWER                               PHONIX LLC                                 PICTURE HEAD LLC
557 VIA DE LA PAZ               3431 KEESHEN DR                             7119 W SUNSENT BLVD #706                   JENNIFER FERRER
PACIFIC PALISADES CA 90272      LOS ANGELES CA 90066                        LOS ANGELES CA 90046                       1132 VINE ST
                                                                                                                       LOS ANGELES CA 90038




003923P001-1400A-058            002323P001-1400A-058                        000149P001-1400S-058                       001759P001-1400A-058
PICTURE HEAD LLC                PIG FACTORY USA LLC                         PILLSBURY WINTHROP SHAW PITTMAN LLP        PITCH HAMMER MUSIC LLC
1132 VINE ST                    9469 JEFFERSON BLVD                         KATHY A JORRIE, ESQ                        578 WASHINGTON BLVD STE 721
LOS ANGELES CA 90038            STE 114                                     725 SOUTH FIGUEROA ST STE 2800             MARINA DEL REY CA 90292
                                CULVER CITY CA 90232                        LOS ANGELES CA 90017-5406




001763P001-1400A-058            001764P001-1400A-058                        001770P002-1400A-058                       003749P001-1400A-058
PLATT MEDIA ADVISORS            PLAYA PUBLISHING LLC                        POSITION MUSIC INC                         POSITION MUSIC INC
12117 LA CASA LN                7521 W 91ST ST                              JULIE HODGES                               702 N MARIPOSA ST
LOS ANGELES CA 90049            LOS ANGELES CA 90045                        702 N MARIPOSA ST                          BURBANK CA 91506
                                                                            BURBANK CA 91506




001771P001-1400A-058            003741P001-1400A-058                        001780P001-1400A-058                       001996P001-1400A-058
POST HASTE DIGITAL              POST MODERN GROUP                           POWERHOUSE MUSIC PRODUCTIONS LLC           POWSTER LTD
2700 S LA CIENAGA BLVD          3619 W MAGNOLIA BLVD                        150 SIERRA ST                              2 NETIL LN
LOS ANGELES CA 90034            BURBANK CA 91505                            EL SEGUNDO CA 90245                        NETIL HOUSE 1 WESTGATE STREET
                                                                                                                       LONDON E8 3RL
                                                                                                                       UNITED KINGDOM
                                            Case 18-12012-LSS                 Doc 399   Filed 11/20/18               Page 21 of 34
                                                                           Open Road Films, LLC, et al.
                                                                                Federal Express
                                                                                 Exhibit Pages
Page # : 19 of 28                                                                                                                                  11/17/2018 12:57:06 AM
001783P001-1400A-058                        000128P001-1400S-058                         002963P002-1400A-058                        002963S001-1400A-058
PREFERRED SECURITY AND INVESTIGATIONS INC   PROCOPIO CORY HARGREAVES & SAVITCH LLP       PROMISE DISTRIBUTION LLC                    PROMISE DISTRIBUTION LLC
585 STEWART AVE STE 322                     GERALD P KENNEDY, ESQ                        BUSINESS AND LEGAL AFFAIRS                  DAVID BOYLE ESQ
GARDEN CITY NY 11530                        525 B STREET STE 2200                        6725 VIA AUSTI WAY                          715 BROADWAY
                                            SAN DIEGO CA 92101                           STE 370                                     STE 310
                                                                                         LAS VEGAS NV 89119                          SANTA MONICA CA 90401



003616P001-1400A-058                        003661P001-1400A-058                         001799P002-1400A-058                        003629P001-1400A-058
PROMISE DISTRIBUTION LLC                    PROMOSHOP                                    PUSHER LLC                                  PUSHER LLC
6725 VIA AUSTI WAY                          5420 MCCONNELL AVE                           GIL BERNARDY                                1800 S BRAND BLVD STE 109
STE 370                                     LOS ANGELES CA 90066                         1800 S BRAND BLVD STE 109                   GLENDALE CA 91204
LAS VEGAS NV 89119                                                                       GLENDALE CA 91204




001777P001-1400A-058                        002775P003-1400A-058                         001372P001-1400A-058                        003889P001-1400A-058
PXL BROS LLC                                PXL BROS LLC                                 JABARI RAYFORD                              RAZOR AND TIE DIRECT LLC
849 S BROADWAY STE 602                      849 S BROADWAY APT 602                       530 SUMAC DR                                214 SULLIVAN ST 4TH FL
LOS ANGELES CA 90014                        LOS ANGELES CA 90014-3232                    AURORA IL 60505                             NEW YORK NY 10012




003891P001-1400A-058                        003751P001-1400A-058                         002199P002-1400A-058                        002199S001-1400A-058
RAZOR AND TIE PUBLISHING LLC                REACH MUSIC PUBLISHING INC                   REALD INC                                   REALD INC
DBA SONGS OF RAZOR AND TIE ASCAP            321 NORTH PASS AVE STE 500                   5700 FLATIRONS PKWY                         NATE FIGLER
214 SULLIVAN ST 4TH FL                      BURBANK CA 91505                             BOULDER CO 80301                            100 N CRESCENT DR STE 200
NEW YORK NY 10012                                                                                                                    BEVERLY HILLS CA 90210




002483P001-1400A-058                        003742P001-1400A-058                         001817P001-1400A-058                        004001P001-1400A-058
REALLY SLOW MOTION LTD                      REDBOX AUTOMATED RETAIL LLC                  REDCOLA LLC                                 REDCOLA LLC
7 GROSVENOR GARDENS                         ONE TOWER LANE SUITE 900                     525 VENEZIA AVE                             1205 ALMA ST
LONDON SW1W 0AF                             OAKBROOK TERRACE IL 60181                    VENICE CA 90291                             GLENDALE CA 91202
UNITED KINGDOM




000448P001-1400A-058                        000448S001-1400A-058                         000448S002-1400A-058                        000819P001-1400A-058
REDROVER CO LTD                             REDROVER CO LTD                              REDROVER CO LTD                             REDROVER CO LTD
12F13F 20 PANGYOYEOKRO 146BEONGIL           HILLER LAW LLC                               ENDGAME RELEASING CO LLC                    12F/13F 20 PANGYEYEOK-RO
BUNDANG-GU                                  ADAM HILLER                                  9100 WILSHIRE BLVD STE 100W                 146 BEON-GU BUNDANG-GU SEONGNAM-SI
SEONGNAM-SI, GYEONGGI-DO 13529              1500 NORTH FRENCH ST                         BEVERLY HILLS CA 90212                      GEYONGGI-DO13529
SOUTH KOREA                                 2ND FL                                                                                   SOUTH KOREA
                                            WILMINGTON DE 19801


002959P001-1400A-058                        000114P001-1400S-058                         000115P001-1400S-058                        000136P002-1400S-058
REDROVER CO LTD                             REED SMITH LLP                               REED SMITH LLP                              REED SMITH LLP
NAYOUNGLEE                                  MARSHA A HOUSTON;CHRISTOPHER O RIVAS         MICHAEL S SHERMAN                           KURT GWYNNE; JASON ANGELO
3F BUNDANG M TOWER                          355 SOUTH GRAND AVE STE 2900                 1901 AVE OF THE STARS STE 700               1201 N. MARKET ST STE 1500
188 GUMI-DONG BUNDANG-GU SEONGNAM-SI        LOS ANGELES CA 90071-1514                    LOS ANGELES CA 90067                        WILMINGTON DE 19801
GYEONGGI-DO
KOREA
                                            Case 18-12012-LSS                   Doc 399   Filed 11/20/18             Page 22 of 34
                                                                              Open Road Films, LLC, et al.
                                                                                   Federal Express
                                                                                    Exhibit Pages
Page # : 20 of 28                                                                                                                                  11/17/2018 12:57:06 AM
001829P001-1400A-058                        001832P001-1400A-058                           003764P001-1400A-058                      003813P001-1400A-058
RESERVOIR MEDIA MANAGEMENT INC              REVOLUTION 9                                   RHINO ENTERTAINMENT CO                    RHINO ENTERTAINMENT CO
225 VARICK ST 6TH FLR                       5043 N LAWNDALE                                3400 W OLIVE AVE                          A WARNER MUSIC GROUP CO
NEW YORK NY 10014                           CHICAGO IL 60625                               BURBANK CA 91505                          3400 W OLIVE AVE
                                                                                                                                     BURBANK CA 91505




000137P001-1400S-058                        003763P001-1400A-058                           003774P001-1400A-058                      002324P001-1400A-058
RICHARDS LAYTON & FINGER PA                 RIPTIDE MUSIC GROUP LLC                        RIPTIDE MUSIC GROUP LLC                   RIPTIDE MUSIC INC
D J DEFRANCESCHI;M J MERCHANT;B M HAYWOOD   12301 WILSHIRE BLVD STE 600                    9469 JEFFERSON BLVD                       9469 JEFFERSON BLVD
ONE RODNEY SQUARE                           LOS ANGELES CA 90025                           STE 114                                   STE 114
920 NORTH KING ST                                                                          CULVER CITY CA 90232                      CULVER CITY CA 90232
WILMINGTON DE 19801



000449P001-1400A-058                        000450P001-1400A-058                           000450S001-1400A-058                      002138P001-1400A-058
RIVERSTONE PICTURES (SHOW DOGS) LIMITED     RIVERSTONE PICTURES (SHOW DOGS) LIMITED        RIVERSTONE PICTURES (SHOW DOGS) LIMITED   ROADSHOW FILMS PTY LTD
72 WELLS ST                                 99 KENTON RD                                   Sheridans                                 1 GARDEN ST
LONDON W1T 3QF                              HARROW, MIDDLESEX HA3 0AN                      JAMES KAY                                 SOUTH YARRA VIC3141
UNITED KINGDOM                              UNITED KINGDOM                                 76 Wardour Street                         AUSTRALIA
                                                                                           LONDON W1F 0UR
                                                                                           UNITED KINGDOM


001841P001-1400A-058                        000141P001-1400S-058                           001849P001-1400A-058                      003790P001-1400A-058
ROBERT ETOLL PRODUCTIONS INC                ROBINS KAPLAN LLP                              ROCKET RACING REBELS PUBLISHING LP        ROCKMASTERS INTERNATIONAL NETWORK INC
1112 MONTANA AVE STE 445                    HOWARD J WEG;MICHAEL T DELANEY                 4900 OLD MANOR RD                         132 W MAIN ST
SANTA MONICA CA 90403                       2049 CENTURY PARK EAST STE 3400                AUSTIN TX 78723                           LEWISVILLE TX 75057
                                            LOS ANGELES CA 90067




003656P001-1400A-058                        003853P001-1400A-058                           001858P001-1400A-058                      001860P001-1400A-058
ROMIN INC                                   RONALD W RINKER                                ROUTE 66 MOVIE THEATER                    RPM MSC INC
8812 RAINBOW RIDGE DR                       10725 OHIO AVE #304                            24 S MAIN                                 135 GRAND ST STE 5
LAS VEGAS NV 89117                          LOS ANGELES CA 90024                           WEBB CITY MO 84870                        NEW YORK NY 10013




003752P001-1400A-058                        003840P001-1400A-058                           002648P001-1400A-058                      002649P001-1400A-058
RRCB MEDIA ASSETS INC                       RZO MUSIC INC DBA ARZO PUBLISHING OBO          S3 MUSIC AND SOUND                        SACHA INC
24262 CROSS ST                              JONES MUSIC AMERICA                            11681 GATEWAY BLVD                        12233 W OLYMPIC BLVD STE 350
NEWHALL CA 91321                            250 W 57TH ST 11TH FLR                         LOS ANGELES CA 90064                      LOS ANGELES CA 90064
                                            NEW YORK NY 10107




003895P001-1400A-058                        003685P003-1400A-058                           001453P001-1400A-058                      000629P001-1400A-058
SALINAS MUSIC LLC                           SAMUEL MARQUIS                                 KATHY SANTIAGO                            SCION THREE MUSIC LLC
9854 NATIONAL BLVD #485                     11000 WEYBURN AVENUE #427                      300 S SANTA FE AVE #371                   240 WEST 37TH ST
LOS ANGELES CA 90034                        WESTWOOD CA 90024                              LOS ANGELES CA 90013                      STE 504
                                                                                                                                     NEW YORK NY 10018
                                            Case 18-12012-LSS                    Doc 399   Filed 11/20/18               Page 23 of 34
                                                                               Open Road Films, LLC, et al.
                                                                                    Federal Express
                                                                                     Exhibit Pages
Page # : 21 of 28                                                                                                                                    11/17/2018 12:57:06 AM
003728P001-1400A-058                        000804P001-1400A-058                            000805P001-1400A-058                        003810P001-1400A-058
SCN DISTRIBUTION LLC                        SCORE A SCORE LLC                               SCOREBIRD MUSIC INC                         SCORPIANS RAE AMEND AND KOLLEGEN
700 N CENTRAL AVE STE 600                   2850 OCEAN PK BLVD #300                         602 ASHLAND AVE APT C                       LUDWIGSPLATZ 9
GLENDALE CA 91023                           SANTA MONICA CA 90405                           SANTA MONICA CA 90405                       GIESSEN D-35390
                                                                                                                                        GERMANY




002630P001-1400A-058                        002332P001-1400A-058                            002582P001-1400A-058                        002582S001-1400A-058
SCOTT FEINBERG                              SCRABBLE VENTURES LLC                           SCREEN ACTORS GUILD                         SCREEN ACTORS GUILD
8811 BURTON WAY APT 305                     10550 CAMDEN DR                                 5757 WILSHIRE BLVD 7TH FL                   BUSH GOTTLIEB A LAW CORP
LOS ANGELES CA 90048                        CYPRESS CA 90630                                LOS ANGELES CA 90036                        JOSEPH KOHANSKI DAVID AHDOOT KIRK PRESTEGARD
                                                                                                                                        KIEL IRELAND
                                                                                                                                        801 NORTH BRAND BLVD STE 950
                                                                                                                                        GLENDALE CA 91203


002582S002-1400A-058                        003926P001-1400A-058                            003662P001-1400A-058                        002186P001-1400A-058
SCREEN ACTORS GUILD                         SCREEN ACTORS GUILD                             SCREEN ENGINE LLC                           SCREENING SVC GROUP
LAW OFFICE OF SUSAN E KAUFMAN LLC           FIELDFISHER RIVERBANK HOUSE                     1925 CENTURY PK EAST                        8670 WILSHIRE BLVD
SUSAN E KAUFMAN ESQ                         2 SWAN LN                                       STE 950                                     STE 112
919 N MARKET ST STE 460                     LONDON EC4R 3TT                                 LOS ANGELES CA 90067                        BEVERLY HILLS CA 90211
WILMINGTON DE 19801                         UNITED KINGDOM



002020P001-1400A-058                        003833P001-1400A-058                            002672P001-1400A-058                        000120P001-1400S-058
SEBASTIAN ROCCA                             SECRET ROAD MUSIC PUBLISHING INC                SECRET ROAD MUSIC SVC INC                   SECURITIES & EXCHANGE COMMISSION
54 RUE PIERRE LAROUSSE                      5850 FOOTHILL DR                                5850 FOOTHILL DR                            NY REG OFFICE ATTN: BANKRUPTCY DEPT.
75014PARIS                                  LOS ANGELES CA 90068                            LOS ANGELES CA 90068                        BROOKFIELD PL
FRANCE                                                                                                                                  200 VESEY ST STE 400
                                                                                                                                        NEW YORK NY 10281-1022



000121P001-1400S-058                        000123P001-1400S-058                            003677P001-1400A-058                        002631P001-1400A-058
SECURITIES & EXCHANGE COMMISSION            SECURITIES & EXCHANGE COMMISSION                SEE MANAGEMENT INC                          SELECTRACKS INC
SEC OF THE TREASURY OFFICE OF GEN COUNSEL   PHIL. OFC - ATTN: BANKRUPTCY DEPT.              307 SEVENTH AVE STE 1607                    6100 WILSHIRE BLVD STE1600
100 F ST NE                                 ONE PENN CENTER                                 NEW YORK NY 10001                           LOS ANGELES CA 90048
WASHINGTON DC 20549                         1617 JFK BLVD. STE 520
                                            PHILADELPHIA PA 19103



003880P001-1400A-058                        003884P001-1400A-058                            002414P001-1400A-058                        003836P001-1400A-058
SELECTRACKS INC DBA MUSIC BEYOND LLC        SELECTRACKS INC DBA XRAY DOG MUSIC              SENCIT MUSIC LLC                            SEVEN SUMMITS MUSIC OBO ITSELF AND RAIN CO
6100 WILSHIRE BLVD STE 1600                 4011 WEST MAGNOLIA BLVD                         1205 ALMA ST                                500 S BUENA VISTA ST
LOS ANGELES CA 90048                        BURBANK CA 91505                                GLENDALE CA 91202                           BURBANK CA 91521-3065




002583P001-1400A-058                        003682P001-1400A-058                            003772P001-1400A-058                        003786P001-1400A-058
SHADIK TECHNOLOGIES                         SHAWN EDWARDS                                   SHELLY BAY MUSIC LLC                        SHENANZHU LLC DBA THE DINER
410 NORTH POINSETTIA PL                     3030 SUMMIT                                     TOMMY BOY MUSIC INC                         200 VARICK ST
LOS ANGELES CA 90036                        KANSAS CITY MO 64108                            423 MOUNTAINVIEW RD                         STE 609
                                                                                            ENGLEWOOD NJ 07631                          NEW YORK NY 10014
                                        Case 18-12012-LSS                   Doc 399   Filed 11/20/18             Page 24 of 34
                                                                         Open Road Films, LLC, et al.
                                                                              Federal Express
                                                                               Exhibit Pages
Page # : 22 of 28                                                                                                                              11/17/2018 12:57:06 AM
000140P002-1400S-058                    002701P001-1400A-058                           003691P001-1400A-058                      003663P001-1400A-058
SHEPPARD MULLIN RICHTER & HAMPTON LLP   SHERIFF PRODUCTION INC                         SHERIFF PRODUCTION INC AND JAY RODAN      SHORELINE A LAW CORP
EDWARD H TILLINGHAST, ESQ               21103 MULHOLLAND DR                            21103 MULHOLLAND DR                       1299 OCEAN AVE
MICHAEL T DRISCOLL, ESQ                 LOS ANGELES CA 91364                           LOS ANGELES CA 91364                      STE 400
30 ROCKEFELLER PLAZA                                                                                                             SANTA MONICA CA 90401
NEW YORK NY 10112



002966P001-1400A-058                    003743P001-1400A-058                           003830P001-1400A-058                      000106P001-1400S-058
SHOWTIME NETWORKS INC                   SHOWTIME NETWORKS INC                          SIDE ACTION SOUND                         SIDLEY AUSTIN LLP
LAW DEPT                                1633 BROADWAY                                  4349 VANTAGE AVE                          JENNIFER C HAGLE, ESQ
1633 BROADWAY                           NEW YORK NY 10019                              STUDIO CITY CA 91604                      555 WEST FIFTH ST 40TH FLOOR
NEW YORK NY 10019                                                                                                                LOS ANGELES CA 90013




000107P001-1400S-058                    003165P001-1400A-058                           003619P001-1400A-058                      002445P001-1400A-058
SIDLEY AUSTIN LLP                       SILENT HILL 2 FILMS INC                        SILENT HILL 2 FILMS INC                   SILENTCO INC
ANNIE C WALLIS, ESQ                     MANIFEST INTERNATIONAL LLC                     417 SOUTH HILL ST                         3300 NE LINCOLN RD
ONE SOUTH DEARBORN                      BRUCE LILLISTON                                STE 1251                                  IDABEL OK 74745
CHICAGO IL 60603                        417 SOUTH HILL ST                              LOS ANGELES CA 90013
                                        STE 1251
                                        LOS ANGELES CA 90013


003250P002-1400A-058                    003783P001-1400A-058                           003235P001-1400A-058                      003605P001-1400A-058
SINDEE LEVIN                            SIXFIFTEEN MUSIC LIBRARY LLC                   SMART ASS PRODUCTIONS LLC                 SMART ASS PRODUCTIONS LLC
A/K/A YELDARPS                          WARNER CHAPPELL PRODUCTION MUSIC INC           C O IM GLOBAL LLC                         9665 WILSHIRE BLVD STE 900
ATTORNEY AT LAW                         10585 SANTA MONICA BLVD                        MICHAEL ROBAN                             BEVERLY HILLS CA 90212
149 S BARRINGTON AVE #810               LOS ANGELES CA 90025                           8322 BEVERLY BLVD STE 300
LOS ANGELES CA 90049                                                                   LOS ANGELES CA 90048



003605S001-1400A-058                    003605S002-1400A-058                           000612P001-1400A-058                      000890P001-1400A-058
SMART ASS PRODUCTIONS LLC               SMART ASS PRODUCTIONS LLC                      SNYDER MUSIC INC                          SOCIAL REWARDS INC
ENDGAME RELEASING FUNDING LLC           COMERICA BANK                                  375 GREENWICH ST                          21250 HAWTHORNE BLVD
9100 WILSHIRE BLVD 100W                 1717 MAIN ST                                   NEW YORK NY 10013                         STE 540
BEVERLY HILLS CA 90212                  DALLAS CA 75201                                                                          TORRANCE CA 90503




000013P001-1400S-058                    000574P001-1400A-058                           003750P001-1400A-058                      003848P001-1400A-058
SOCIAL SECURITY ADMINISTRATION          SONGS MUSIC PUBLISHING LLC                     SONGS OF UNIVERSAL INC                    SONGS OF UNIVERSAL INC OF
OFFICE OF THE GEN. COUNSEL, REGION 3    307 7TH AVE RM 2104                            2100 COLORADO AVE                         WATERNBARHAM MUSIC LLC
300 SPRING GARDEN STREET                NEW YORK NY 10001                              SANTA MONICA CA 90404                     2100 COLORADO AVE
PHILADELPHIA PA 19123                                                                                                            SANTA MONICA CA 90404




003823P001-1400A-058                    003883P001-1400A-058                           001924P001-1400A-058                      002191P001-1400A-058
SONGS OF UNIVERSAL INC ON BEHALF OF     SONGS OF UNIVERSAL INC ON BEHALF OF ITSELF     SONGS TO YOUR EYES LTD                    SONIC SYMPHONY PRODUCTIONS
U CANT TEACH BEIN THE SHHH INC          AND IMAGINE DRAGONS PUBLISHING                 22817 VENTURA BLVD 839                    324 S BEVERLY DR STE 703
2100 COLORADO AVE                       2100 COLORADO AVE                              WOODLAND HILLS CA 91364                   BEVERLY HILLS CA 90212
SANTA MONICA CA 90404                   SANTA MONICA CA 90404
                                    Case 18-12012-LSS                   Doc 399    Filed 11/20/18           Page 25 of 34
                                                                      Open Road Films, LLC, et al.
                                                                           Federal Express
                                                                            Exhibit Pages
Page # : 23 of 28                                                                                                                          11/17/2018 12:57:06 AM
003702P001-1400A-058                002328P001-1400A-058                            003791P001-1400A-058                       002689P001-1400A-058
SONIFI SOLUTIONS INC                SONY MUSIC ENTERTAINMENT                        SONY MUSIC ENTERTAINMENT UK LIMITED        SONY PICTURES
3900 WEST INNOVATION ST             10202 W WASHINGTON BLVD                         9 DERRY ST                                 BANK OF AMERICA FILE 54715
SIOUX FALLS SD 57107                AKIO MORITA BUILDING 6TH FLR                    LONDON W8 5HY                              LOS ANGELES CA 90074-4715
                                    CULVER CITY CA 90232                            UNITED KINGDOM




002689S001-1400A-058                000458P001-1400A-058                            000459P001-1400A-058                       003909P001-1400A-058
SONY PICTURES                       SONY PICTURES WORLDWIDE ACQUISITIONS INC        SONY PICTURES WORLDWIDE ACQUISITIONS INC   SONY PICTURES WORLDWIDE ACQUISITIONS INC
BUCHALTER A PROFESSIONAL CORP       10202 WEST WASHINGTON BLVD 2ND FL               10202 WEST WASHINGTON BLVD                 10202 WASHINGTON BLVD
PAMELA K WEBSTER                    CULVER CITY CA 90232                            CULVER CITY CA 90232                       2ND FL
1000 WILSHIRE BLVD STE 1500                                                                                                    CULVER CITY CA 90232
LOS ANGELES CA 90017



003769P001-1400A-058                002381P001-1400A-058                            002382P001-1400A-058                       000622P001-1400A-058
SOUL ASSASSINS                      SOUL ASSASSINS INC                              SOUND CELLAR LLC                           SOUNDSCAPES PUBLISHING INC
16000 VENTURA BLVD #600             DAVID WEISE AND ASSOC                           3939 BALLINA DR                            244 MADISON AVE STE 314
ENCINO CA 91436                     16000 VENTURA BLVD #600                         ENCINO CA 91436                            NEW YORK NY 10016
                                    ENCINO CA 91436




000847P001-1400A-058                000847S001-1400A-058                            003842P001-1400A-058                       003638P001-1400A-058
SOUS CHEF LLC                       SOUS CHEF LLC                                   SOUTH FIFTH AVENUE PUBLISHING              SOUTHERN MUSIC PUBLISHING
3835 EAST THOUSAND OAKS BLVD        LETO BASSUK                                     HOWE RECORDS LLC                           901 W ALAMEDA AVE
THOUSAND OAKS CA 91362              LAWRENCE BATTUK                                 25 WOODLAND DR                             STE 108
                                    777 BRICKELL AVE                                GREENWICH CT 06830                         BURBANK CA 91506
                                    STE 600
                                    MIAMI FL 33131


003843P001-1400A-058                002666P001-1400A-058                            002180P001-1400A-058                       003608P001-1400A-058
SOUTHERN MUSIC PUBLISHING CO        SPARKS AND SHADOWS LLC                          SPEGS LLC F S O STEPHANIE MEYER            SPEGS LLC F S O STEPHENIE MEYER
901 W ALAMEDA AVE                   1880 CENTRY PK EAST STE 1600                    UNITED TALENT AGENCY                       9336 CIVIC CTR DR
STE 108                             LOS ANGELES CA 90067                            9336 CIVIC CTR DR                          BEVERLY HILLS CA 90210
BURBANK CA 91506                                                                    BEVERLY HILLS CA 90210




003844P001-1400A-058                003805P001-1400A-058                            002552P001-1400A-058                       002181P001-1400A-058
SPIRIT ONE MUSIC INC OBO SONGS OF   SPIRIT ONE MUSIC OBO SPIRIT SVC                 SPM MUSIC GROUP                            SPOTLIGHT FILM LLC
GLOBAL ENTERTAINMENT BMI            HOLDINGS SÀRL SUOLUBAF MUSIC                    4470 W SUNSET BLVD                         331 FOOTHILL RD 3RD FL
OBO GLOBAL TALENT PUBLISHING LTD    A DIV OF FABULOUS MUSIC LTD AND                 STE 90160                                  BEVERLY HILLS CA 90210
235 WEST 23RD ST 4TH FL             ABKCO MUSIC IN                                  LOS ANGELES CA 90027
NEW YORK NY 10011                   235 WEST 23RD ST 4TH FL
                                    NEW YORK NY 10011


003166P001-1400A-058                003166S001-1400A-058                            002594P002-1400A-058                       003928P001-1400A-058
SPOTLIGHT FILM LLC                  SPOTLIGHT FILM LLC                              STAMPEDE POST PRODUCTIONS INC              STAMPEDE POST PRODUCTIONS INC
PARTICIPANT MEDIA LLC               O'MELVENY AND MYERS                             BENJAMIN ARNOLD                            816 NORTH HIGHLAND AVE
JEFF IVERS AND GABRIEL BRAKIN       CHRISTOPHER D BREARTON AND KENNETH T DEUTSCH    816 NORTH HIGHLAND AVE                     LOS ANGELES CA 90038
331 FOOTHILL RD                     1999 AVE OF THE STARS                           LOS ANGELES CA 90038
3RD FL                              7TH FL
BEVERLY HILLS CA 90210              LOS ANGELES CA 90067
                                   Case 18-12012-LSS                Doc 399   Filed 11/20/18           Page 26 of 34
                                                                  Open Road Films, LLC, et al.
                                                                       Federal Express
                                                                        Exhibit Pages
Page # : 24 of 28                                                                                                                      11/17/2018 12:57:06 AM
002453P001-1400A-058               003744P001-1400A-058                        000806P001-1400A-058                      003808P001-1400A-058
STARPIX LTD                        STARZ ENTERTAINMENT LLC                     STATIC MUSIC                              STEEL SYNCH
4 BEACON WAY STE 1811              9242 BEVERLY BLVD                           1726 WELLESLEY DR                         133 W 17TH ST #4C
JERSEY CITY NJ 07304               BEVERLY HILLS CA 90210                      SANTA MONICA CA 90405                     NEW YORK NY 10011




000893P001-1400A-058               000143P001-1400S-058                        003847P001-1400A-058                      003695P001-1400A-058
STEEZ PROMO LLC                    STEPHEN SILVERMAN LAW                       STEPHEN SOUDER MASSIVE NOISE MACHINE      STER KINEKOR ENTERTAINMENT
404 HILLEN RD                      STEPHEN E SILVERMAN                         36 BEVERLY RD                             A DIVISION OF PRIMEDIA PTY LTD
TOWSON MD 21286                    6945 E SAHUARO DRIVE STE 125                MADISON NJ 07940                          185 KATHERINE ST
                                   SCOTTSDALE AZ 85254                                                                   SANDTON
                                                                                                                         SOUTH AFRICA



001892P001-1400A-058               002548P001-1400A-058                        002334P001-1400A-058                      003167P001-1400A-058
STREET QUALITY ENTERTAINMENT LTD   STRUCTURE MUSIC                             STUDIO MOVIE GRILL HOLDINGS LLC           STUDIOCANAL SA
400-1112 FORT ST                   3169 S BENTLEY AVE                          8350 NORTH CENTRAL EXPWY STE 400          ESPACE EIFFEL
VICTORIA, BC V8V 3K8               LOS ANGELES CA 90034                        DALLAS TX 75206                           1 PLACE DE SPECTACLE
CANADA                                                                                                                   92 130 ISSY LES MOULINEAUX
                                                                                                                         FRANCE



003604P001-1400A-058               002308P001-1400A-058                        003802P001-1400A-058                      003703P001-1400A-058
STUDIOCANAL SA                     SUGAROO! LLC                                SUMMY-BIRCHARD CO WARNER CHAPPELL MUSIC   SWANK MOTION PICTURES INC
1 PLACE DE SPECTACLE               3650 HELMS AVE                              10585 SANTA MONICA BLVD                   10795 WATSON RD
92 130 ISSY LES MOULINEAUX         CULVER CITY CA 90232                        LOS ANGELES CA 90025                      ST. LOUIS MO 63127-1012
FRANCE




002620P001-1400A-058               002563P001-1400A-058                        002621P001-1400A-058                      002740P001-1400A-058
SWITCH ENTERTAINMENT INC           SYNCHRONIC LLC                              TACK ARTIST GROUP LLC                     TAMING BEAR PUBLISHING
7119 W SUNSET BLVD 774             6922 HOLLYWOOD BLVD 12TH FLR                7119 W SUNSET BL 190                      17 TOPSAIL ST #2
LOS ANGELES CA 90046               LOS ANGELES CA 90028                        LOS ANGELES CA 90046                      MARINA DEL REY CA 90292




003707P001-1400A-058               003238P001-1400A-058                        003696P001-1400A-058                      003745P001-1400A-058
TELEMUNDO NETWORK GROUP LLC        TELEPOOL GMBH                               TELEPOOL GMBH                             TELEVICENTRO OF PUERTO RICO LLC
2290 W 8TH AVE                     THOMAS WEBER PETRA GERNGROSS                SONNENSTRASSE 21                          KM 0 HM 5 RR 19
HIALEAH FL 33010                   SONNENSTRASSE 21                            MUNICH 80331                              GUAYNABO PR 00966
                                   80331 MUNICH                                GERMANY
                                   GERMANY



003704P001-1400A-058               002673P003-1400A-058                        002673S001-1400A-058                      001930P001-1400A-058
TERRY STEINER INTERNATIONAL INC    THATS DOPE LLC                              THATS DOPE LLC                            THE AUDIO GROUP
130 WEST 57TH ST STE 10B           20261 RUSTON RD                             Cohen Gardner LLP                         5930 PENFIELD AVE
NEW YORK NY 10019                  WOODLAND HILLS CA 91364-5642                Jonathan Gardner                          WOODLAND HILLS CA 91367
                                                                               345 North Maple Drive
                                                                               LOS ANGELES CA 90210
                                             Case 18-12012-LSS                 Doc 399      Filed 11/20/18           Page 27 of 34
                                                                            Open Road Films, LLC, et al.
                                                                                 Federal Express
                                                                                  Exhibit Pages
Page # : 25 of 28                                                                                                                                        11/17/2018 12:57:06 AM
002188P001-1400A-058                         003673P001-1400A-058                            003634P001-1400A-058                           003168P001-1400A-058
THE BICYCLE MUSIC CO INC                     THE CLAPBACK INC                                THE HIT HOUSE LLC                              THE HOST FILM HOLDINGS LLC
8447 WILSHIRE BLVD #400                      200 PARK AVE SOUTH                              4611 MILNE DR                                  1888 CENTURY PK EAST
BEVERLY HILLS CA 90211                       8TH FL                                          TORRANCE CA 90505                              STE 1540
                                             NEW YORK NY 10003                                                                              LOS ANGELES CA 90067




003169P001-1400A-058                         000687P001-1400A-058                            003610P001-1400A-058                           000599P001-1400A-058
THE HOST FILM HOLDINGS LLC                   THE HURWITZ ENTERTAINMENT CO                    THE JOBS FILM LLC                              THE ONLY AGENCY INC
11601 WILSHIRE BLVD                          5344 VINELAND AVE                               1909 WOODALL RODGERS STE 300                   20 WEST 22ND ST STE 701
STE 2200                                     NORTH HOLLYWOOD CA 91601                        DALLAS TX 75201                                NEW YORK NY 10010
LOS ANGELES CA 90025




003665P001-1400A-058                         000771P001-1400A-058                            003856P001-1400A-058                           002692P001-1400A-058
THE REFINERY                                 THE RIGHTS WORKSHOP                             THE ROYALTY NETWORK INC                        THE TANK
14455 VENTURA BLVD                           39 MESA ST STE 101                              224 WEST 30TH ST STE 1007                      10772 CHALON RD
SHERMAN OAKS CA 91423                        SAN FRANCISCO CA 94129                          NEW YORK NY 10001                              LOS ANGELES CA 90077




000600P001-1400A-058                         002762P001-1400A-058                            003855P001-1400A-058                           000555P001-1400A-058
THE WALL GROUP LA LLC                        THIRD SIDE MUSIC                                THIRD SIDE MUSIC INC OBO JUST ISNT MUSIC LTD   THIS IS HIT INC DBA BROKEN BOW RECORDS
38 WEST 21 ST                                1334 NOTREDAME ST WEST STE 2                    1334 NOTREDAME ST WEST STE 2                   1111 16TH AVE SOUTH
11TH FL                                      MONTREAL QC H3C 1K7                             MONTREAL QC H3C 1K7                            NASHVILLE TN 37212
NEW YORK NY 10010                            CANADA                                          CANADA




002225P001-1400A-058                         002525P001-1400A-058                            000831P001-1400A-058                           003669P001-1400A-058
ALEXIS JAMES THOMAKOS                        ELI THOMAS                                      BELLA THORNE                                   TICKTBOX ENTERPRISES LLC
545 THROOP AVE                               10833 WILSHIRE BLVD #310                        5044 FULTON AVE                                7670 OPPORTUNITY RD STE 250
APT 4                                        LOS ANGELES CA 90024                            SHERMAN OAKS CA 91423                          SAN DIEGO CA 92111
BROOKLYN NY 11216




002357P001-1400A-058                         003827P001-1400A-058                            003816P001-1400A-058                           002597P001-1400A-058
TIVOLI ENTERPRISES INC DBA CLASSIC CINEMAS   TOMAS COSTANZA / RAZOR AND THE WOLF MUSIC       TORQUE DESIGN                                  TRACEY MATTINGLY LLC
603 ROGERS ST                                4665 ST CLAIRE AVE                              11928 N RICASOLI WAY                           717 N HIGHLAND AVE #9
DOWNERS GROVE IL 60515                       VALLEY VILLAGE CA 91607                         NORTHRIDGE CA 91326                            LOS ANGELES CA 90038




002296P001-1400A-058                         001902P001-1400A-058                            003700P001-1400A-058                           000604P001-1400A-058
TRAILER PARK INC                             TRANSAMERICA FINANCIAL LIFE INSURANCE AGENCY    TURNER ENTERTAINMENT NETWORKS INC              ULTRA INTERNATIONAL MUSIC PUBLISHING LLC
29437 NETWORK PL                             8488 SHEPHERD FARM DR                           1050 TECHWOOD DR NW                            235 WEST 23RD ST 6TH FLR
CHICAGO IL 60673                             WEST CHESTER OH 45069                           ATLANTA GA 30318                               NEW YORK NY 10011
                                              Case 18-12012-LSS                  Doc 399   Filed 11/20/18           Page 28 of 34
                                                                              Open Road Films, LLC, et al.
                                                                                   Federal Express
                                                                                    Exhibit Pages
Page # : 26 of 28                                                                                                                                   11/17/2018 12:57:06 AM
003784P001-1400A-058                          000605P001-1400A-058                          002253P001-1400A-058                        003849P001-1400A-058
ULTRA INTERNATIONAL MUSIC PUBLISHING LLC      ULTRA RECORDS LLC                             UN PUNEDAS DE MONETAS INC                   UN PUNEDAS DE MONETAS INC
DBA ULTRA TUNES ASCAP                         235 WEST 23RD ST 6TH FL                       FIRST ARTISTS MANAGEMENT                    4764 PARK GRANADA STE 210
A C ELIZAB MUSIC ASCAP                        NEW YORK NY 10011                             4764 PARK GRANADA STE 210                   CALABASAS CA 91302
235 WEST 23RD ST 6TH FLR                                                                    CALABASAS CA 91302
NEW YORK NY 10011



002289P001-1400A-058                          002946P001-1400A-058                          002113P001-1400A-058                        003811P001-1400A-058
UNCOMMON CULTURE                              UNION OF BRITISH COLUMBIA PERFORMERS          UNIVERSAL EDITION AG                        UNIVERSAL MUSIC MGB SONGS ON BEHALF OF
610 N FAIRBANKS CT 3RD FL                     300 - 380 WEST 2ND AVE                        KARLSPLATZ 6                                ED ARABELLA MUSIK MUENCHEN
CHICAGO IL 60611                              VANCOUVER BC V5Y 1C8                          A1010 VIENNA                                2100 COLORADO AVE
                                              CANADA                                        AUSTRIA                                     SANTA MONICA CA 90404




002302P001-1400A-058                          002299P001-1400A-058                          003632P001-1400A-058                        003828P001-1400A-058
UNIVERSAL MUSIC - Z TUNES LLC                 UNIVERSAL MUSIC CORP                          UNIVERSAL MUSIC CORP                        UNIVERSAL MUSIC CORP AND MAYDAY MALONE
15035 COLLECTIONS CTR DR                      7475 COLLECTIONS CTR DR                       2100 COLORADO AVE                           2100 COLORADO AVE
CHICAGO IL 60693                              CHICAGO IL 60693                              SANTA MONICA CA 90404                       SANTA MONICA CA 90404




003762P001-1400A-058                          002300P001-1400A-058                          003626P001-1400A-058                        003753P001-1400A-058
UNIVERSAL MUSIC CORP SONGS OF UNIVERSAL INC   UNIVERSAL MUSIC ENTERPRISES                   UNIVERSAL MUSIC ENTERPRISES                 UNIVERSAL MUSIC ENTERPRISES
AND UNIVERSAL TUNES                           UME FINANCE -FILM/TVMUSIC                     2200 COLORADO AVE                           A DIVISION OF UMG RECORDINGS INC
A DIVISION OF SONGS OF UNIVERSAL INC          62910 COLLECTION CTR DR                       SANTA MONICA CA 90404                       2200 COLORADO AVE
2100 COLORADO AVE                             CHICAGO IL 60693                                                                          SANTA MONICA CA 90404
SANTA MONICA CA 90404



003804P001-1400A-058                          003779P001-1400A-058                          000897P001-1400A-058                        002781P001-1400A-058
UNIVERSAL MUSIC ENTERPRISES                   UNIVERSAL MUSIC PUBLISHING GROUP              UNIVERSAL STUDIOS HOME ENTERTAINMENT LLC    UNIVERSAL STUDIOS HOME ENTERTAINMENT LLC
A DIVISION OF UMG RECORDING INC               2100 COLORADO AVE                             100 UNIVERSAL CITY PLZ 1440/6               10 UNIVERSAL CITY PLZ
2200 COLORADO AVE                             SANTA MONICA CA 90404                         UNIVERSAL CITY CA 91608                     33RD FL
SANTA MONICA CA 90404                                                                                                                   UNIVERSAL CITY CA 91608




002781S001-1400A-058                          003708P001-1400A-058                          002968P001-1400A-058                        002968S001-1400A-058
UNIVERSAL STUDIOS HOME ENTERTAINMENT LLC      UNIVERSAL TELEVISION NETWORKS                 UNIVERSALS STUDIOS HOME ENTERTAINMENT LLC   UNIVERSALS STUDIOS HOME ENTERTAINMENT LLC
REED SMITH LLP                                30 ROCKFELLER PLZ                             SVP-BUSINESS AND LEGAL AFFAIRS              PRESIDENT
MARSHA A HOUSTON CHRISTOPHER O RIVAS          NEW YORK NY 10112                             100 UNIVERSAL CITY PLZ                      100 UNIVERSAL CITY PLZ
355 SOUTH GRAND AVE STE 2900                                                                UNIVERSAL CITY CA 91608                     UNIVERSAL CITY CA 91608
LOS ANGELES CA 90071-1514



000012P002-1400S-058                          003706P002-1400A-058                          002567P001-1400A-058                        002511P001-1400A-058
US EPA REG. 3, OFFICE OF REG. COUNSEL         VAA FILM DISTRIBUTORS LTD                     VARIETY BOYS AND GIRLS CLUB                 VARIETY-THE CHILDREN'S CHARITY OF
ATTN: BANKRUPTCY DEPT.                        CORNER SPRINGFIELD AND POULI AVENUES          2530 CINCINNATI ST                          SOUTHERN CALIFORNIA
1650 ARCH STREET                              VALYSAN TRINIDAD                              LOS ANGELES CA 90033                        4601 WILSHIRE BLVD STE 260
PHILADELPHIA PA 19103                         TRINIDAD AND TOBAGO                                                                       LOS ANGELES CA 90010
                                       Case 18-12012-LSS                   Doc 399   Filed 11/20/18             Page 29 of 34
                                                                         Open Road Films, LLC, et al.
                                                                              Federal Express
                                                                               Exhibit Pages
Page # : 27 of 28                                                                                                                           11/17/2018 12:57:06 AM
000133P001-1400S-058                   000134P001-1400S-058                           002766P001-1400A-058                      002699P001-1400A-058
VENABLE LLP                            VENABLE LLP                                    VERITAS TECHNOLOGIES LLC                  VERITES
JAMIE L EDMONSON;DANIEL A O'BRIEN      KEITH C OWENS                                  500 E MIDDLEFIELLD RD                     DEPT 5032
1201 N MARKET ST STE 1400              2049 CENTURY PARK EAST STE 2300                MOUNTAIN VIEW CA 94043                    LOS ANGELES CA 90084
WILMINGTON DE 19801                    LOS ANGELES CA 90067




003705P001-1400A-058                   000606P001-1400A-058                           001872P001-1400A-058                      002741P001-1400A-058
VIACOM MEDIA NETWORKS                  VIDEOHELPER INC                                VISION MEDIA MANAGEMENT AND FULFILLMENT   VOLFONI INC
1515 BROADWAY                          50 WEST 17TH ST 10TH FL                        29125 AVENUE PAINE                        4712 ADMIRALTY WAY #884
NEW YORK NY 10036                      NEW YORK NY 10011                              VALENCIA CA 91355                         MARINA DEL REY CA 90292




003160P002-1400A-058                   003612P001-1400A-058                           003746P001-1400A-058                      003747P001-1400A-058
VRELONOVAMA LLC                        VRELONOVAMA LLC                                VUBIQUITY INC                             VUDU INC
ALDAMISA ENTERTAINMENT                 15760 VENTURA BLVD                             3900 W ALAMEDA AVE STE 1700               600 W CALIFORNIA AVE
SERGEI BESPALOV                        ENCINO CA 91436                                BURBANK CA 91505                          SUNNYVALE CA 94086
15760 VENTURA BLVD
ENCINO CA 91436



003748P001-1400A-058                   003832P001-1400A-058                           003845P001-1400A-058                      003630P001-1400A-058
VVS FILMS                              WALT DISNEY MUSIC CO                           WARDLAW BANKS LIMITED                     WARNER CHAPPELL MUSIC INC
4030 POIRIER BLVD                      500 S BUENA VISTA ST                           85 GREAT PORTLAND ST FIRST FL             10585 SANTA MONICA BLVD
MONTREAL QC H4R 2A5                    BURBANK CA 91521                               LONDON W1W7LT                             LOS ANGELES CA 90025
CANADA                                                                                UNITED KINGDOM




003776P001-1400A-058                   003888P001-1400A-058                           003818P001-1400A-058                      003879P001-1400A-058
WARNER CHAPPELL PRODUCTION MUSIC INC   WARNER CHAPPELL PRODUCTION MUSIC INC           WARNER MUSIC CORP                         WARNERTAMERLAND PUBLISHING CORP
10585 SANTA MONICA BLVD                OBO WARNER CHAPPELL MUSIC INC                  10585 SANTA MONICA BLVD                   WARNER CHAPPELL MUSIC INC
LOS ANGELES CA 90025                   10585 SANTA MONICA BLVD                        LOS ANGELES CA 90025                      10585 SANTA MONICA BLVD
                                       LOS ANGELES CA 90025                                                                     LOS ANGELES CA 90025




003773P001-1400A-058                   003839P001-1400A-058                           003869P001-1400A-058                      003873P001-1400A-058
WARNERTAMERLANE PUBLISHING CORP        WARNERTAMERLANE PUBLISHING CORP                WARNERTAMERLANE PUBLISHING CORP BMI       WAXPLOITATION ENTERTAINMENT GROUP INC
WARNER CHAPPELL MUSIC INC              OBO GOLDEN SYRUP MUSIC                         10585 SANTA MONICA BLVD                   411 S MAIN ST STE 222
10585 SANTA MONICA BLVD                10585 SANTA MONICA BLVD                        LOS ANGELES CA 90025                      LOS ANGELES CA 90013
LOS ANGELES CA 90025                   LOS ANGELES CA 90025




003765P001-1400A-058                   003814P001-1400A-058                           003792P001-1400A-058                      000749P001-1400A-058
WB MUSIC CORP                          WB MUSIC CORP                                  WB MUSIC CORP ASCAP                       WEBEDIA ENTERTAINMENT LLC
WARNER CHAPPELL MUSIC INC              10585 SANTA MONICA BLVD                        10585 SANTA MONICA BLVD                   63 COPPS HILL RD
10585 SANTA MONICA BLVD                LOS ANGELES CA 90025                           LOS ANGELES CA 90025                      RIDGEFIELD CT 06877
LOS ANGELES CA 90025
                                                     Case 18-12012-LSS               Doc 399   Filed 11/20/18            Page 30 of 34
                                                                                  Open Road Films, LLC, et al.
                                                                                       Federal Express
                                                                                        Exhibit Pages
Page # : 28 of 28                                                                                                                                      11/17/2018 12:57:06 AM
002126P001-1400A-058                             002654P001-1400A-058                           002565P001-1400A-058                     000112P001-1400S-058
WELLSAID ENTERTAINMENT LLC                       WEST LA STORAGE LLC D B A SELF STORAGE 1       WEST ONE MUSIC GROUP INC                 WHITEFORD, TAYLOR & PRESTON LLC
602 MORELAND AVE NE                              11820 W OLYMPIC BLVD                           6565 SUNSET BLVD STE 520                 C. M. SAMIS; L.KATHERINE GOOD; AARON STULMAN
ATLANTA GA 30307                                 LOS ANGELES CA 90064                           LOS ANGELES CA 90028                     THE RENAISSANCE CENTRE
                                                                                                                                         405 NORTH KING ST., STE 500
                                                                                                                                         WILMINGTON DE 19801



002194P001-1400A-058                             000876P001-1400A-058                           000862P001-1400A-058                     003777P001-1400A-058
WILL COOK FOR DOUGH INC                          WILL ROGERS MOTION PICTURE                     WINCO GLOBAL MUSIC                       WINCO GLOBAL MUSIC
501 S BEVERLY DR 3RD FL                          PIONEERS FOUNDATION                            WINOGRADSKY/SOBEL                        DBO DISTORTION MX PUBLISHING
BEVERLY HILLS CA 90212                           10045 RIVERSIDE DR 3RD FLR                     12650 RIVERSIDE DR 200                   12650 RIVERSIDE DR 200
                                                 TOLUCA LAKE CA 91602                           STUDIO CITY CA 91607                     STUDIO CITY CA 91607




003781P001-1400A-058                             002256P001-1400A-058                           003686P003-1400A-058                     003621P001-1400A-058
WINCO GLOBAL MUSIC                               WIXEN MUSIC PUBLISHING                         WORLDWIDE EXPRESS                        WRITERS GUILD OF AMERICA
12650 RIVERSIDE DR 200                           24025 PARK SORRENTO STE 130                    TOM MADINE CEO                           7000 WEST 3RD ST
STUDIO CITY CA 91607                             CALABASAS CA 91302                             2323 VICTORY AVE #1600                   LOS ANGELES CA 90048
                                                                                                DALLAS TX 75219




003621S001-1400A-058                             003621S002-1400A-058                           000139P001-1400S-058                     003862P001-1400A-058
WRITERS GUILD OF AMERICA                         WRITERS GUILD OF AMERICA                       WYATT TARRANT & COMBS LLP                X5 MUSIC GROUP
BUSH GOTTLIEB A LAW CORP                         LAW OFFICE OF SUSAN E KAUFMAN LLC              MARY L FULLINGTON                        SLUSSPLAN 9 3 TR
JOSEPH KOHANSKI DAVID AHDOOT KIRK PRESTEGARD     SUSAN E KAUFMAN ESQ                            250 WEST MAIN ST STE 1600                STOCKHOLM 111 30
KIEL IRELAND                                     919 N MARKET ST STE 460                        LEXINGTON KY 40507                       SWEDEN
801 NORTH BRAND BLVD STE 950                     WILMINGTON DE 19801
GLENDALE CA 91203


001887P001-1400A-058                             002242P001-1400A-058                           003688P001-1400A-058                     002531P001-1400A-058
XIT MUSIC INC                                    XRAY DOG MUSIC INC                             ZACHARY BILGORE                          ZD PRODS INC
942 WILMER ST                                    4011 WEST MAGNOLIA BLVD                                                                 10990 WILSHIRE BLVD 8TH FL
VICTORIA BC V8S 4B7                              STE 101                                                                                 LOS ANGELES CA 90024
CANADA                                           BURBANK CA 91505




002623P001-1400A-058                             000611P001-1400A-058
ZOOTORIAN PRODUCTIONS                            ZYNC MUSIC GROUP LLC
833 N EDINBURGH AVE 307                          243 MULBERRY ST STE 4R
LOS ANGELES CA 90046                             NEW YORK NY 10012




           Records Printed :                   778
Case 18-12012-LSS   Doc 399   Filed 11/20/18   Page 31 of 34




                     EXHIBIT 2
                                    Case 18-12012-LSS                      Doc 399   Filed 11/20/18           Page 32 of 34
                                                                    Open Road Films, LLC, et al.
                                                                       USPS Express Mail
                                                                          Exhibit Pages
Page # : 1 of 3                                                                                                                             11/17/2018 12:57:48 AM
003771P001-1400A-058                003868P001-1400A-058                              003689P001-1400A-058                    000899P001-1400A-058
A SIDE MUSIC LLC                    A SIDE MUSIC LLC                                  ADP SCREENING AND SELECTION SVC         ADSTREAM NORTH AMERICA INC
DBA MODERN WORKS MUSIC PUBLISHING   DBA MODERN WORKS PUBLISHING                       PO BOX 645177                           PO BOX 74008348
OBO RUBBER BAND MUSIC BMI           OBO BAD CANDY MUSIC ASCAP                         CINC.INNATI OH 45264                    CHICAGO IL 60674
PO BOX 120365                       PO BOX 120365
NASHVILLE TN 37212-                 NASHVILLE TN 37212-



002211P001-1400A-058                003796P001-1400A-058                              000014P001-1400S-058                    002024P001-1400A-058
ALLIED INTEGRATED MARKETING         AMPLIFIED ADMINISTRATION LLC                      ARIZONA ATTORNEY GENERAL'S OFFICE       CAREER GROUP INC
ALLIED ADVERTISING LP               PO BOX 120099                                     PO BOX 6123                             PO BOX 203654
PO BOX 845382                       NASHVILLE TN 37212-                               MD 7611                                 DALLAS TX 75320
BOSTON MA 02284-                                                                      PHOENIX AZ 85005




003674P001-1400A-058                000979P001-1400A-058                              000980P001-1400A-058                    001005P001-1400A-058
CDW LLC                             CINEDIGM DIGITAL FUNDING PHASE 1 LLC              CINEDIGM PHASE 2 DIGITAL CINEMA CORP    COCA COLA REFRESHMENTS
PO BOX 75723                        PO BOX 100346                                     PO BOX 950003760                        PO BOX 740214
CHICAGO IL 60675-                   PASADENA CA 91189-                                PHILADELPHIA PA 19195-                  LOS ANGELES CA 90074-




001013P001-1400A-058                002016P001-1400A-058                              003801P001-1400A-058                    000119P001-1400S-058
COMPUMARK                           CT CORP                                           DEEP ELM DIGITAL LLC                    DELAWARE SECRETARY OF STATE
PO BOX 71892                        PO BOX 4349                                       PO BOX 792197                           CORPORATIONS FRANCHISE TAX
CHICAGO IL 60694-                   CAROL STREAM IL 60197                             PAIA HI 96779                           PO BOX 898
                                                                                                                              DOVER DE 19903-




001106P001-1400A-058                003760P001-1400A-058                              003812P001-1400A-058                    000543P001-1400A-058
DISTORTION MUSIC AND SOUND DESIGN   DISTORTION PARTNERSHIP LLC                        DISTORTION PARTNERSHIP LLC              EFTPSGOV
PO BOX 937                          DISTORTION MUSIC AND SOUNDS DESIGN                PO BOX 937                              PO BOX 7704
BEVERLY HILLS CA 90213-             PO BOX 937                                        BEVERLY HILLS CA 90213-                 SAN FRANCISCO CA 94120-
                                    BEVERLY HILLS CA 90213-




000557P001-1400A-058                003644P001-1400A-058                              001180P001-1400A-058                    003785P001-1400A-058
EMI ENTERTAINMENT WORLD INC         EMI ENTERTAINMENT WORLD INC                       ESPN INC                                EXTREME GROUP HOLDINGS LLC
MSC 410820                          PO BOX 415000                                     PO BOX 732527                           PO BOX 11407 DEPT 1520
PO BOX 415000                       NASHVILLE TN 37241-                               DALLAS TX 75373-                        BIRMINGHAM AL 35246
NASHVILLE TN 37241-




001234P001-1400A-058                000010P001-1400S-058                              003683P001-1400A-058                    000769P001-1400A-058
FOTOKEM INC                         FRANCHISE TAX BOARD                               FUSION LOGISTICS                        GOOGLE INC
PO BOX 7755                         BANKRUPTCY SECTION, MS:A-340                      PO BOX 1450                             DEPT 33654
BURBANK CA 91510-                   PO BOX 2952                                       MINNEAPOLIS MN 55485-                   PO BOX 39000
                                    SACRAMENTO CA 95812                                                                       SAN FRANCISCO CA 94139-
                                Case 18-12012-LSS             Doc 399   Filed 11/20/18           Page 33 of 34
                                                            Open Road Films, LLC, et al.
                                                               USPS Express Mail
                                                                  Exhibit Pages
Page # : 2 of 3                                                                                                               11/17/2018 12:57:48 AM
003896P002-1400A-058            001321P001-1400A-058                     000004P001-1400S-058                    001364P001-1400A-058
GOOGLE INC                      HEYDAY MEDIA GROUP                       INTERNAL REVENUE SERVICE                IPSWITCH INC
PO BOX 39000                    PO BOX 65947                             CENTRALIZED INSOLVENCY OPERATION        PO BOX 3726
SAN FRANCISCO CA 94139-         LOS ANGELES CA 90065-                    PO BOX 7346                             NEW YORK NY 10008-
                                                                         PHILADELPHIA PA 19101




001366P001-1400A-058            001947P001-1400A-058                     000489P001-1400A-058                    001529S001-1400A-058
IRON MOUNTAIN                   DE LAGE LANDEN                           LATHAM AND WATKINS LLP                  LITTLE BOY PRODUCTION LLC
PO BOX 601002                   PO BOX 41602                             PO BOX 894256                           The Logigian Company LLC
PASADENA CA 91189-              PHILADELPHIA PA 19101                    LOS ANGELES CA 90189                    PO Box 716
                                                                                                                 Huntington NY 11743-




001566P001-1400A-058            001579P001-1400A-058                     001581P001-1400A-058                    001599P001-1400A-058
MALCO THEATRES INC              MARK MONITOR INC                         MARKET FORCE INFORMATION INC            MEDIA STORM LLC
PO BOX 171809                   PO BOX 71398                             PO BOX 671156                           PO BOX 6411
MEMPHIS TN 38187                CHICAGO IL 60694-                        DALLAS TX 75267-                        BRATTLEBORO VT 05302-




000694P001-1400A-058            001732P001-1400A-058                     001760P001-1400A-058                    001762P001-1400A-058
NATIONAL AMUSEMENTS             PARAMOUNT PICTURES CORP                  PITNEY BOWES                            PIXELOGIC MEDIA PARTNERS LLC
846 UNIVERSITY AVE              PO BOX 100655                            PO BOX 371896                           PO BOX 206794
PO BOX 9108                     PASADENA CA 91189-                       PITTSBURGH PA 15250-                    DALLAS TX 75320-
NORWOOD MA 02062-




001766P001-1400A-058            003788P001-1400A-058                     001989P001-1400A-058                    001821P001-1400A-058
PMK-BNC                         RAM'S HORN MUSIC                         REBOOT CORP                             REGAL CINEMAS INC
PO BOX 74008221                 PO BOX 860 COOPER STATION                PO BOX 491059                           PO BOX 844360
CHICAGO IL 60674-               NEW YORK NY 10276-                       LOS ANGELES CA 90049-                   LOS ANGELES CA 90084-




003653P001-1400A-058            001834P001-1400A-058                     000148P001-1400S-058                    000718P001-1400A-058
RENTRAK CORP AND SUBSIDIARIES   RHINO ENTERTAINMENT                      ROSENTHAL MONHAIT & GODDESS PA          SILVER CINEMAS ACQUISITION CO
PO BOX 1450                     PO BOX 749319                            NORMAN M MONHAIT;EDWARD B ROSENTHAL     DBA LANDMARK THEATRES
MINNEAPOLIS MN 55485            LOS ANGELES CA 90074-                    919 N MARKET ST STE 1401                PO BOX 101874
                                                                         P O BOX 1070                            PASADENA CA 91189-
                                                                         WILMINGTON DE 19899



003759P001-1400A-058            000719P001-1400A-058                     002202P001-1400A-058                    000558P001-1400A-058
SONY ATV MUSIC PUBLISHING LLC   SONY ELECTRONICS INC                     SONY/ATV MUSIC PUBLISHING INC           SONY/ATV MUSIC PUBLISHING LLC
EXTREME GROUP HOLDINGS LLC      PO BOX 100172                            DBA EXTREME GROUP HOLDINGS LLC          PO BOX 415000 MSC 410768
PO BOX 11407 DEPT 1520          PASADENA CA 91189-                       PO BOX 11407 DEPT 1520                  NASHVILLE TN 37241
BIRMINGHAM AL 35246                                                      BIRMINGHAM AL 35246
                                              Case 18-12012-LSS                    Doc 399   Filed 11/20/18            Page 34 of 34
                                                                            Open Road Films, LLC, et al.
                                                                               USPS Express Mail
                                                                                  Exhibit Pages
Page # : 3 of 3                                                                                                                                    11/17/2018 12:57:48 AM
003679P001-1400A-058                          002584P003-1400A-058                            003658P001-1400A-058                     000761P001-1400A-058
STAPLES BUSINESS ADVANTAGE                    STARWORKS ARTISTS                               SWISHER PRODUCTIONS LLC                  TELEPACIFIC CORP DBA TPX COMMUNICATIONS
PO BOX 83689                                  P O BOX 46309                                   1438 N GOWER ST                          PO BOX 509013
CHICAGO IL 60696-                             W HOLLYWOOD CA 90046                            BOX 3                                    SAN DIEGO CA 92150-
                                                                                              HOLLYWOOD CA 90028-




003863P001-1400A-058                          000649P001-1400A-058                            002197P001-1400A-058                     003684P001-1400A-058
THE HOLLYWOOD EDGE                            THE MOTION PICTURE CLUB FOUNDATION              TWENTIETH CENTURY FOX FILM CORP          UNITED STATES TREASURY
PO BOX 31001-2010                             PO BOX 970                                      PO BOX 900                               PO BOX 249
PASADENA CA 91110-                            NEW YORK NY 10185-                              BEVERLY HILLS CA 90213-                  CINC.INNATI OH 45999




000007P002-1400S-058                          000651P001-1400A-058                            002349P001-1400A-058                     003890P001-1400A-058
US ATTORNEY FOR DELAWARE                      VIACOM INTERNATIONAL INC                        VICTOR ORLY CONSULTING                   WAMA INC O B O BIG YELLOW DOG LLC
CHARLES OBERLY C/O ELLEN SLIGHTS              PO BOX 13683                                    PO BOX 29                                PO BOX 120667
1007 N. ORANGE STREET STE 700                 NEWARK NJ 07188-                                HARBOR CITY CA 90710-                    NASHVILLE TN 37212-
PO BOX 2046
WILMINGTON DE 19899



003892P001-1400A-058                          000720P001-1400A-058                            002687P001-1400A-058                     002406P001-1400A-058
WAMA INC O B O INTERNATIONAL DOG MUSIC        WARNER BROS ENTERTAINMENT                       WARNER CHAPPELL MUSIC INC                WEATHERMAKER MUSIC LLC
PO BOX 120667                                 PO BOX 101307                                   PO BOX 749938                            PO BOX 1899
NASHVILLE TN 37212-                           PASADENA CA 91189-                              LOS ANGELES CA 90074-                    FREDERICK, MD 21702-




000728P001-1400A-058
WHIRLED MUSIC PUBLISHING INC
1810 W NORTHERN AVE
STE A5 BOX 186
PHOENIX AZ 85021-




         Records Printed :               73
